Exhibit 10.1

 

EXECUTION COPY

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of January 25, 2005

 

by and among

 

HRPT PROPERTIES TRUST,

as Borrower

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Arranger

and Book Manager,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

Each of

RBC CAPITAL MARKETS

 

and

 

SUNTRUST BANK,

as Syndication Agents,

 

Each of

THE BANK OF NEW YORK

 

and

COMMERZBANK AKTIENGESELLSCHAFT, NEW YORK BRANCH,

as Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I.  Definitions [a05-2227_1ex10d1.htm#Articlei_Definitions_174513]

 

 

 

 

 

Section 1.1. [a05-2227_1ex10d1.htm#Section1_1_Definitions__174515]

 

Definitions [a05-2227_1ex10d1.htm#Section1_1_Definitions__174515]

 

Section 1.2. [a05-2227_1ex10d1.htm#Section1_2_GeneralReferencesToTim_174641]

 

General; References to Times
[a05-2227_1ex10d1.htm#Section1_2_GeneralReferencesToTim_174641]

 

Section 1.3. [a05-2227_1ex10d1.htm#Section1_3_EffectivenessOfEuroPro_174646]

 

Effectiveness of Euro Provisions
[a05-2227_1ex10d1.htm#Section1_3_EffectivenessOfEuroPro_174646]

 

Section 1.4.. [a05-2227_1ex10d1.htm#Section1_4_CurrenciesCurrencyEqui_174651]

 

Currencies; Currency Equivalent
[a05-2227_1ex10d1.htm#Section1_4_CurrenciesCurrencyEqui_174651]

 

 

 

 

 

Article II.  Credit Facility
[a05-2227_1ex10d1.htm#Articleii_CreditFacility_174655]

 

 

 

Section 2.1. [a05-2227_1ex10d1.htm#Section2_1_RevolvingLoans__174657]

 

Revolving Loans [a05-2227_1ex10d1.htm#Section2_1_RevolvingLoans__174657]

 

Section 2.2. [a05-2227_1ex10d1.htm#Section2_2_AlternateCurrencyLoans_174704]

 

Alternate Currency Loans
[a05-2227_1ex10d1.htm#Section2_2_AlternateCurrencyLoans_174704]

 

Section 2.3. [a05-2227_1ex10d1.htm#Section2_3_SwinglineLoans__174711]

 

Swingline Loans [a05-2227_1ex10d1.htm#Section2_3_SwinglineLoans__174711]

 

Section 2.4. [a05-2227_1ex10d1.htm#Section2_4_LettersOfCredit__174719]

 

Letters of Credit [a05-2227_1ex10d1.htm#Section2_4_LettersOfCredit__174719]

 

Section 2.5. [a05-2227_1ex10d1.htm#Section2_5_RatesAndPaymentOfInter_174729]

 

Rates and Payment of Interest on Loans
[a05-2227_1ex10d1.htm#Section2_5_RatesAndPaymentOfInter_174729]

 

Section 2.6. [a05-2227_1ex10d1.htm#Section2_6_NumberOfInterestPeriod_174736]

 

Number of Interest Periods
[a05-2227_1ex10d1.htm#Section2_6_NumberOfInterestPeriod_174736]

 

Section 2.7. [a05-2227_1ex10d1.htm#Section2_7_RepaymentOfLoans__174738]

 

Repayment of Loans [a05-2227_1ex10d1.htm#Section2_7_RepaymentOfLoans__174738]

 

Section 2.8. [a05-2227_1ex10d1.htm#Section2_8_Prepayments__174742]

 

Prepayments [a05-2227_1ex10d1.htm#Section2_8_Prepayments__174742]

 

Section 2.9. [a05-2227_1ex10d1.htm#Section2_9_Continuation__174751]

 

Continuation [a05-2227_1ex10d1.htm#Section2_9_Continuation__174751]

 

Section 2.10. [a05-2227_1ex10d1.htm#Section2_10_Conversion__174755]

 

Conversion [a05-2227_1ex10d1.htm#Section2_10_Conversion__174755]

 

Section 2.11. [a05-2227_1ex10d1.htm#Section2_11_Notes__174759]

 

Notes [a05-2227_1ex10d1.htm#Section2_11_Notes__174759]

 

Section 2.12. [a05-2227_1ex10d1.htm#Section2_12_VoluntaryReductionsOf_174803]

 

Voluntary Reductions of the Commitment
[a05-2227_1ex10d1.htm#Section2_12_VoluntaryReductionsOf_174803]

 

Section 2.13. [a05-2227_1ex10d1.htm#Section2_13_ExtensionOfTerminatio_174807]

 

Extension of Termination Dates
[a05-2227_1ex10d1.htm#Section2_13_ExtensionOfTerminatio_174807]

 

Section 2.14. [a05-2227_1ex10d1.htm#Section2_14_ExpirationOrMaturityD_174813]

 

Expiration or Maturity Date of Letters of Credit Past Termination Date
[a05-2227_1ex10d1.htm#Section2_14_ExpirationOrMaturityD_174813]

 

Section 2.15. [a05-2227_1ex10d1.htm#Section2_15_AmountLimitations__174817]

 

Amount Limitations [a05-2227_1ex10d1.htm#Section2_15_AmountLimitations__174817]

 

Section 2.16. [a05-2227_1ex10d1.htm#Section2_16_IncreaseOfCommitments_174822]

 

Increase of Commitments
[a05-2227_1ex10d1.htm#Section2_16_IncreaseOfCommitments_174822]

 

 

 

Article III.  Payments, Fees and Other General Provisions
[a05-2227_1ex10d1.htm#Articleiii_PaymentsFeesAndOtherGe_174826]

 

 

 

Section 3.1. [a05-2227_1ex10d1.htm#Section3_1_Payments__174828]

 

Payments [a05-2227_1ex10d1.htm#Section3_1_Payments__174828]

 

Section 3.2. [a05-2227_1ex10d1.htm#Section3_2_ProRataTreatment__174833]

 

Pro Rata Treatment [a05-2227_1ex10d1.htm#Section3_2_ProRataTreatment__174833]

 

Section 3.3. [a05-2227_1ex10d1.htm#Section3_3_SharingOfPaymentsEtc__174837]

 

Sharing of Payments, Etc
[a05-2227_1ex10d1.htm#Section3_3_SharingOfPaymentsEtc__174837]

 

Section 3.4. [a05-2227_1ex10d1.htm#Section3_4_SeveralObligations__174843]

 

Several Obligations [a05-2227_1ex10d1.htm#Section3_4_SeveralObligations__174843]

 

Section 3.5. [a05-2227_1ex10d1.htm#Section3_5_MinimumAmounts__174847]

 

Minimum Amounts [a05-2227_1ex10d1.htm#Section3_5_MinimumAmounts__174847]

 

Section 3.6. [a05-2227_1ex10d1.htm#Section3_6_Fees__174852]

 

Fees [a05-2227_1ex10d1.htm#Section3_6_Fees__174852]

 

Section 3.7. [a05-2227_1ex10d1.htm#Section3_7_Computations__174858]

 

Computations [a05-2227_1ex10d1.htm#Section3_7_Computations__174858]

 

Section 3.8. [a05-2227_1ex10d1.htm#Section3_8_Usury__174902]

 

Usury [a05-2227_1ex10d1.htm#Section3_8_Usury__174902]

 

Section 3.9. [a05-2227_1ex10d1.htm#Section3_9_AgreementRegardingInte_174906]

 

Agreement Regarding Interest and Charges
[a05-2227_1ex10d1.htm#Section3_9_AgreementRegardingInte_174906]

 

Section 3.10. [a05-2227_1ex10d1.htm#Section3_10_StatementsOfAccount__174910]

 

Statements of Account
[a05-2227_1ex10d1.htm#Section3_10_StatementsOfAccount__174910]

 

Section 3.11. [a05-2227_1ex10d1.htm#Section3_11_DefaultingLenders__174913]

 

Defaulting Lenders [a05-2227_1ex10d1.htm#Section3_11_DefaultingLenders__174913]

 

Section 3.12. [a05-2227_1ex10d1.htm#Section3_12_Taxes__175017]

 

Taxes [a05-2227_1ex10d1.htm#Section3_12_Taxes__175017]

 

 

 

Article IV.  Yield Protection, Etc.
[a05-2227_1ex10d1.htm#ArticleIv_YieldProtectionEtc__175024]

 

 

 

Section 4.1. [a05-2227_1ex10d1.htm#Section4_1_AdditionalCostsCapital_175026]

 

Additional Costs; Capital Adequacy
[a05-2227_1ex10d1.htm#Section4_1_AdditionalCostsCapital_175026]

 

Section 4.2. [a05-2227_1ex10d1.htm#Section4_2_SuspensionOfLiborLoans_175032]

 

Suspension of LIBOR Loans
[a05-2227_1ex10d1.htm#Section4_2_SuspensionOfLiborLoans_175032]

 

Section 4.3. [a05-2227_1ex10d1.htm#Section4_3_Illegality__175037]

 

Illegality [a05-2227_1ex10d1.htm#Section4_3_Illegality__175037]

 

Section 4.4. [a05-2227_1ex10d1.htm#Section4_4_Compensation__175040]

 

Compensation [a05-2227_1ex10d1.htm#Section4_4_Compensation__175040]

 

 

--------------------------------------------------------------------------------


 

Section 4.5. [a05-2227_1ex10d1.htm#Section4_5_AffectedLenders__175046]

 

Affected Lenders [a05-2227_1ex10d1.htm#Section4_5_AffectedLenders__175046]

 

Section 4.6. [a05-2227_1ex10d1.htm#Section4_6_TreatmentOfAffectedLoa_175051]

 

Treatment of Affected Loans
[a05-2227_1ex10d1.htm#Section4_6_TreatmentOfAffectedLoa_175051]

 

Section 4.7. [a05-2227_1ex10d1.htm#Section4_7_ChangeOfLendingOffice__175057]

 

Change of Lending Office
[a05-2227_1ex10d1.htm#Section4_7_ChangeOfLendingOffice__175057]

 

Section 4.8. [a05-2227_1ex10d1.htm#Section4_8_AssumptionsConcerningF_175059]

 

Assumptions Concerning Funding of LIBOR Loans
[a05-2227_1ex10d1.htm#Section4_8_AssumptionsConcerningF_175059]

 

Section 4.9. [a05-2227_1ex10d1.htm#Section4_9_Redenominations__175104]

 

Redenominations [a05-2227_1ex10d1.htm#Section4_9_Redenominations__175104]

 

Section 4.10. [a05-2227_1ex10d1.htm#Section4_10_ExchangeIndemnificati_175107]

 

Exchange Indemnification
[a05-2227_1ex10d1.htm#Section4_10_ExchangeIndemnificati_175107]

 

Section 4.11. [a05-2227_1ex10d1.htm#Section4_11_RegulatoryLimitation__175111]

 

Regulatory Limitation
[a05-2227_1ex10d1.htm#Section4_11_RegulatoryLimitation__175111]

 

 

 

Article V. Conditions Precedent
[a05-2227_1ex10d1.htm#ArticleV_ConditionsPrecedent_175117]

 

 

 

Section 5.1. [a05-2227_1ex10d1.htm#Section5_1_InitialConditionsPrece_175119]

 

Initial Conditions Precedent
[a05-2227_1ex10d1.htm#Section5_1_InitialConditionsPrece_175119]

 

Section 5.2. [a05-2227_1ex10d1.htm#Section5_2_ConditionsPrecedentToA_175132]

 

Conditions Precedent to All Loans and Letters of Credit
[a05-2227_1ex10d1.htm#Section5_2_ConditionsPrecedentToA_175132]

 

Section 5.3. [a05-2227_1ex10d1.htm#Section5_3_ConditionsAsCovenants__175136]

 

Conditions as Covenants
[a05-2227_1ex10d1.htm#Section5_3_ConditionsAsCovenants__175136]

 

 

 

 

 

Article VI. Representations and Warranties
[a05-2227_1ex10d1.htm#ArticleVi_RepresentationsAndWarra_175139]

 

 

 

Section 6.1. [a05-2227_1ex10d1.htm#Section6_1_RepresentationsAndWarr_175142]

 

Representations and Warranties
[a05-2227_1ex10d1.htm#Section6_1_RepresentationsAndWarr_175142]

 

Section 6.2. [a05-2227_1ex10d1.htm#Section6_2_SurvivalOfRepresentati_175158]

 

Survival of Representations and Warranties, Etc.
[a05-2227_1ex10d1.htm#Section6_2_SurvivalOfRepresentati_175158]

 

 

 

 

 

Article VII. Affirmative Covenants
[a05-2227_1ex10d1.htm#ArticleVii_AffirmativeCovenants_175201]

 

 

 

Section 7.1. [a05-2227_1ex10d1.htm#Section7_1_PreservationOfExistenc_175207]

 

Preservation of Existence and Similar Matters
[a05-2227_1ex10d1.htm#Section7_1_PreservationOfExistenc_175207]

 

Section 7.2. [a05-2227_1ex10d1.htm#Section7_2_ComplianceWithApplicab_175213]

 

Compliance with Applicable Law and Material Contracts
[a05-2227_1ex10d1.htm#Section7_2_ComplianceWithApplicab_175213]

 

Section 7.3. [a05-2227_1ex10d1.htm#Section7_3_MaintenanceOfProperty__175215]

 

Maintenance of Property
[a05-2227_1ex10d1.htm#Section7_3_MaintenanceOfProperty__175215]

 

Section 7.4. [a05-2227_1ex10d1.htm#Section7_4_ConductOfBusiness__175220]

 

Conduct of Business [a05-2227_1ex10d1.htm#Section7_4_ConductOfBusiness__175220]

 

Section 7.5. [a05-2227_1ex10d1.htm#Section7_5_Insurance__175223]

 

Insurance [a05-2227_1ex10d1.htm#Section7_5_Insurance__175223]

 

Section 7.6. [a05-2227_1ex10d1.htm#Section7_6_PaymentOfTaxesAndClaim_175228]

 

Payment of Taxes and Claims
[a05-2227_1ex10d1.htm#Section7_6_PaymentOfTaxesAndClaim_175228]

 

Section 7.7. [a05-2227_1ex10d1.htm#Section7_7_VisitsAndInspections__175232]

 

Visits and Inspections
[a05-2227_1ex10d1.htm#Section7_7_VisitsAndInspections__175232]

 

Section 7.8. [a05-2227_1ex10d1.htm#Section7_8_UseOfProceedsLettersOf_175236]

 

Use of Proceeds; Letters of Credit
[a05-2227_1ex10d1.htm#Section7_8_UseOfProceedsLettersOf_175236]

 

Section 7.9. [a05-2227_1ex10d1.htm#Section7_9_EnvironmentalMatters__175240]

 

Environmental Matters
[a05-2227_1ex10d1.htm#Section7_9_EnvironmentalMatters__175240]

 

Section 7.10. [a05-2227_1ex10d1.htm#Section7_10_BooksAndRecords__175244]

 

Books and Records [a05-2227_1ex10d1.htm#Section7_10_BooksAndRecords__175244]

 

Section 7.11. [a05-2227_1ex10d1.htm#Section7_11_FurtherAssurances__175247]

 

Further Assurances [a05-2227_1ex10d1.htm#Section7_11_FurtherAssurances__175247]

 

Section 7.12. [a05-2227_1ex10d1.htm#Section7_12_NewSubsidiariesguaran_175251]

 

New Subsidiaries/Guarantors
[a05-2227_1ex10d1.htm#Section7_12_NewSubsidiariesguaran_175251]

 

Section 7.13. [a05-2227_1ex10d1.htm#Section7_13_ReitStatus__175254]

 

REIT Status [a05-2227_1ex10d1.htm#Section7_13_ReitStatus__175254]

 

Section 7.14. [a05-2227_1ex10d1.htm#Section7_14_ExchangeListing__175258]

 

Exchange Listing [a05-2227_1ex10d1.htm#Section7_14_ExchangeListing__175258]

 

 

 

 

 

Article VIII. Information [a05-2227_1ex10d1.htm#ArticleViii_Information_175300]

 

 

 

Section 8.1. [a05-2227_1ex10d1.htm#Section8_1_QuarterlyFinancialStat_175303]

 

Quarterly Financial Statements
[a05-2227_1ex10d1.htm#Section8_1_QuarterlyFinancialStat_175303]

 

Section 8.2. [a05-2227_1ex10d1.htm#Section8_2_YearendStatements__175308]

 

Year-End Statements [a05-2227_1ex10d1.htm#Section8_2_YearendStatements__175308]

 

Section 8.3. [a05-2227_1ex10d1.htm#Section8_3_ComplianceCertificate__175313]

 

Compliance Certificate
[a05-2227_1ex10d1.htm#Section8_3_ComplianceCertificate__175313]

 

Section 8.4. [a05-2227_1ex10d1.htm#Section8_4_OtherInformation__175316]

 

Other Information [a05-2227_1ex10d1.htm#Section8_4_OtherInformation__175316]

 

 

 

 

 

Article IX. Negative Covenants
[a05-2227_1ex10d1.htm#ArticleIx_NegativeCovenants_175325]

 

 

 

Section 9.1. [a05-2227_1ex10d1.htm#Section9_1_FinancialCovenants__175330]

 

Financial Covenants [a05-2227_1ex10d1.htm#Section9_1_FinancialCovenants__175330]

 

Section 9.2. [a05-2227_1ex10d1.htm#Section9_2_Indebtedness__175335]

 

Indebtedness [a05-2227_1ex10d1.htm#Section9_2_Indebtedness__175335]

 

Section 9.3. [a05-2227_1ex10d1.htm#Section9_3_CertainPermittedInvest_175341]

 

Certain Permitted Investments
[a05-2227_1ex10d1.htm#Section9_3_CertainPermittedInvest_175341]

 

Section 9.4. [a05-2227_1ex10d1.htm#Section9_4_InvestmentsGenerally__175346]

 

Investments Generally
[a05-2227_1ex10d1.htm#Section9_4_InvestmentsGenerally__175346]

 

Section 9.5. [a05-2227_1ex10d1.htm#Section9_5_LiensNegativePledgesOt_175405]

 

Liens; Negative Pledges; Other Matters
[a05-2227_1ex10d1.htm#Section9_5_LiensNegativePledgesOt_175405]

 

Section 9.6. [a05-2227_1ex10d1.htm#Section9_6_RestrictedPayments__175414]

 

Restricted Payments [a05-2227_1ex10d1.htm#Section9_6_RestrictedPayments__175414]

 

 

--------------------------------------------------------------------------------


 

Section 9.7 [a05-2227_1ex10d1.htm#Section9_7_MergerConsolidationSal_175420]

 

Merger, Consolidation, Sales of Assets and Other Arrangements
[a05-2227_1ex10d1.htm#Section9_7_MergerConsolidationSal_175420]

 

Section 9.8. [a05-2227_1ex10d1.htm#Section9_8_FiscalYear__175426]

 

Fiscal Year [a05-2227_1ex10d1.htm#Section9_8_FiscalYear__175426]

 

Section 9.9. [a05-2227_1ex10d1.htm#Section9_9_ModificationsToAdvisor_175429]

 

Modifications to Advisory Agreement and Other Material Contracts
[a05-2227_1ex10d1.htm#Section9_9_ModificationsToAdvisor_175429]

 

Section 9.10. [a05-2227_1ex10d1.htm#Section9_10_TransactionsWithAffil_175433]

 

Transactions with Affiliates
[a05-2227_1ex10d1.htm#Section9_10_TransactionsWithAffil_175433]

 

Section 9.11. [a05-2227_1ex10d1.htm#Section9_11_ErisaExemptions__175435]

 

ERISA Exemptions [a05-2227_1ex10d1.htm#Section9_11_ErisaExemptions__175435]

 

 

 

 

 

Article X.  Default [a05-2227_1ex10d1.htm#ArticleX_Default_175440]

 

 

 

Section 10.1. [a05-2227_1ex10d1.htm#Section10_1_EventsOfDefault__175443]

 

Events of Default [a05-2227_1ex10d1.htm#Section10_1_EventsOfDefault__175443]

 

Section 10.2. [a05-2227_1ex10d1.htm#Section10_2_RemediesUponEventOfDe_175453]

 

Remedies Upon Event of Default
[a05-2227_1ex10d1.htm#Section10_2_RemediesUponEventOfDe_175453]

 

Section 10.3. [a05-2227_1ex10d1.htm#Section10_3_RemediesUponDefault__175457]

 

Remedies Upon Default
[a05-2227_1ex10d1.htm#Section10_3_RemediesUponDefault__175457]

 

Section 10.4. [a05-2227_1ex10d1.htm#Section10_4_AllocationOfProceeds__175501]

 

Allocation of Proceeds
[a05-2227_1ex10d1.htm#Section10_4_AllocationOfProceeds__175501]

 

Section 10.5. [a05-2227_1ex10d1.htm#Section10_5_CollateralAccount__175507]

 

Collateral Account [a05-2227_1ex10d1.htm#Section10_5_CollateralAccount__175507]

 

Section 10.6. [a05-2227_1ex10d1.htm#Section10_6_PerformanceByAgent__175512]

 

Performance by Agent
[a05-2227_1ex10d1.htm#Section10_6_PerformanceByAgent__175512]

 

Section 10.7. [a05-2227_1ex10d1.htm#Section10_7_RightsCumulative__175515]

 

Rights Cumulative [a05-2227_1ex10d1.htm#Section10_7_RightsCumulative__175515]

 

 

 

 

 

Article XI. The Agent [a05-2227_1ex10d1.htm#ArticleXi_TheAgent_175519]

 

 

 

Section 11.1. [a05-2227_1ex10d1.htm#Section11_1_AuthorizationAndActio_175521]

 

Authorization and Action
[a05-2227_1ex10d1.htm#Section11_1_AuthorizationAndActio_175521]

 

Section 11.2. [a05-2227_1ex10d1.htm#Section11_2_AgentsRelianceEtc__175526]

 

Agent’s Reliance, Etc.
[a05-2227_1ex10d1.htm#Section11_2_AgentsRelianceEtc__175526]

 

Section 11.3. [a05-2227_1ex10d1.htm#Section11_3_NoticeOfDefaults__175530]

 

Notice of Defaults [a05-2227_1ex10d1.htm#Section11_3_NoticeOfDefaults__175530]

 

Section 11.4. [a05-2227_1ex10d1.htm#Section11_4_WachoviaAsLender__175533]

 

Wachovia as Lender [a05-2227_1ex10d1.htm#Section11_4_WachoviaAsLender__175533]

 

Section 11.5. [a05-2227_1ex10d1.htm#Section11_5_ApprovalsOfLenders__175537]

 

Approvals of Lenders
[a05-2227_1ex10d1.htm#Section11_5_ApprovalsOfLenders__175537]

 

Section 11.6. [a05-2227_1ex10d1.htm#Section11_6_LenderCreditDecisionE_175542]

 

Lender Credit Decision, Etc.
[a05-2227_1ex10d1.htm#Section11_6_LenderCreditDecisionE_175542]

 

Section 11.7. [a05-2227_1ex10d1.htm#Section11_7_IndemnificationOfAgen_175546]

 

Indemnification of Agent
[a05-2227_1ex10d1.htm#Section11_7_IndemnificationOfAgen_175546]

 

Section 11.8. [a05-2227_1ex10d1.htm#Section11_8_SuccessorAgent__175551]

 

Successor Agent [a05-2227_1ex10d1.htm#Section11_8_SuccessorAgent__175551]

 

Section 11.9. [a05-2227_1ex10d1.htm#Section11_9_TitledAgents__175556]

 

Titled Agents [a05-2227_1ex10d1.htm#Section11_9_TitledAgents__175556]

 

 

 

Article XII. Miscellaneous
[a05-2227_1ex10d1.htm#ArticleXii_Miscellaneous_175559]

 

 

 

Section 12.1. [a05-2227_1ex10d1.htm#Section12_1_Notices__175603]

 

Notices [a05-2227_1ex10d1.htm#Section12_1_Notices__175603]

 

Section 12.2. [a05-2227_1ex10d1.htm#Section12_2_Expenses__175609]

 

Expenses [a05-2227_1ex10d1.htm#Section12_2_Expenses__175609]

 

Section 12.3. [a05-2227_1ex10d1.htm#Section12_3_Setoff__175615]

 

Setoff [a05-2227_1ex10d1.htm#Section12_3_Setoff__175615]

 

Section 12.4. [a05-2227_1ex10d1.htm#Section12_4_LitigationJurisdictio_175637]

 

Litigation; Jurisdiction; Other Matters; Waivers
[a05-2227_1ex10d1.htm#Section12_4_LitigationJurisdictio_175637]

 

Section 12.5. [a05-2227_1ex10d1.htm#Section12_5_SuccessorsAndAssigns__175643]

 

Successors and Assigns
[a05-2227_1ex10d1.htm#Section12_5_SuccessorsAndAssigns__175643]

 

Section 12.6. [a05-2227_1ex10d1.htm#Section12_6_Amendments__175651]

 

Amendments [a05-2227_1ex10d1.htm#Section12_6_Amendments__175651]

 

Section 12.7. [a05-2227_1ex10d1.htm#Section12_7_NonliabilityOfAgentAn_175656]

 

Nonliability of Agent and Lenders
[a05-2227_1ex10d1.htm#Section12_7_NonliabilityOfAgentAn_175656]

 

Section 12.8. [a05-2227_1ex10d1.htm#Section12_8_Confidentiality__175659]

 

Confidentiality [a05-2227_1ex10d1.htm#Section12_8_Confidentiality__175659]

 

Section 12.9. [a05-2227_1ex10d1.htm#Section12_9_Indemnification__175704]

 

Indemnification [a05-2227_1ex10d1.htm#Section12_9_Indemnification__175704]

 

Section 12.10. [a05-2227_1ex10d1.htm#Section12_10_TerminationSurvival__175722]

 

Termination; Survival
[a05-2227_1ex10d1.htm#Section12_10_TerminationSurvival__175722]

 

Section 12.11. [a05-2227_1ex10d1.htm#Section12_11_SeverabilityOfProvis_175727]

 

Severability of Provisions
[a05-2227_1ex10d1.htm#Section12_11_SeverabilityOfProvis_175727]

 

Section 12.12. [a05-2227_1ex10d1.htm#Section12_12_GoverningLaw__175729]

 

GOVERNING LAW [a05-2227_1ex10d1.htm#Section12_12_GoverningLaw__175729]

 

Section 12.13. [a05-2227_1ex10d1.htm#Section12_13_Counterparts__175732]

 

Counterparts [a05-2227_1ex10d1.htm#Section12_13_Counterparts__175732]

 

Section 12.14. [a05-2227_1ex10d1.htm#Section12_14_ObligationsWithRespe_175736]

 

Obligations with Respect to Loan Parties
[a05-2227_1ex10d1.htm#Section12_14_ObligationsWithRespe_175736]

 

Section 12.15. [a05-2227_1ex10d1.htm#Section12_15_LimitationOfLiabilit_175741]

 

Limitation of Liability
[a05-2227_1ex10d1.htm#Section12_15_LimitationOfLiabilit_175741]

 

Section 12.16. [a05-2227_1ex10d1.htm#Section12_16_EntireAgreement__175746]

 

Entire Agreement [a05-2227_1ex10d1.htm#Section12_16_EntireAgreement__175746]

 

Section 12.17. [a05-2227_1ex10d1.htm#Section12_17_Construction__175750]

 

Construction [a05-2227_1ex10d1.htm#Section12_17_Construction__175750]

 

Section 12.18. [a05-2227_1ex10d1.htm#Section12_18_JudgmentCurrency__175753]

 

Judgment Currency [a05-2227_1ex10d1.htm#Section12_18_JudgmentCurrency__175753]

 

 

--------------------------------------------------------------------------------


 

Section 12.19. [a05-2227_1ex10d1.htm#Section12_19_PatriotAct__175757]

 

Patriot Act [a05-2227_1ex10d1.htm#Section12_19_PatriotAct__175757]

 

SECTION 12.20. [a05-2227_1ex10d1.htm#Section12_20_LiabilityOfTrusteesE_175801]

 

LIABILITY OF TRUSTEES, ETC
[a05-2227_1ex10d1.htm#Section12_20_LiabilityOfTrusteesE_175801]

 

Section 12.21. [a05-2227_1ex10d1.htm#Section12_21_NoNovation__175805]

 

NO NOVATION [a05-2227_1ex10d1.htm#Section12_21_NoNovation__175805]

 

 

 

SCHEDULE 1.1(A)

 

List of Loan Parties

SCHEDULE 6.1.(b)

 

Ownership Structure

SCHEDULE 6.1.(f)

 

Title to Properties; Liens

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

 

Material Contracts

SCHEDULE 6.1.(i)

 

Litigation

SCHEDULE 6.1.(k)

 

Financial Statements

SCHEDULE 6.1.(y)

 

List of Unencumbered Assets and Unencumbered Mortgage Notes

SCHEDULE 9.4.

 

Existing Investments

 

 

EXHIBIT A

 

Form of Alternate Currency Note

EXHIBIT B

 

Form of Assignment and Acceptance Agreement

EXHIBIT C

 

Form of Guaranty

EXHIBIT D

 

Form of Notice of Alternate Currency Loan

EXHIBIT E

 

Form of Notice of Borrowing

EXHIBIT F

 

Form of Notice of Continuation

EXHIBIT G

 

Form of Notice of Conversion

EXHIBIT H

 

Form of Notice of Swingline Borrowing

EXHIBIT I

 

Form of Swingline Note

EXHIBIT J

 

Form of Revolving Note

EXHIBIT K

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 25, 2005 by and
among HRPT PROPERTIES TRUST, a real estate investment trust organized under the
laws of the State of Maryland (the “Borrower”), WACHOVIA CAPITAL MARKETS, LLC,
as Sole Arranger (the “Sole Arranger”) and Book Manager (the “Book Manager”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”), each
of ROYAL BANK OF CANADA and SUNTRUST BANK, as Syndication Agents (each a
“Syndication Agent”), each of COMMERZBANK AKTIENGESELLSCHAFT, NEW YORK BRANCH
and THE BANK OF NEW YORK, as Documentation Agents (each a “Documentation
Agent”), and each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5.(d).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $425,000,000 revolving credit facility on the terms and
conditions contained in that certain Credit Agreement dated as of April 30, 2001
(as amended and in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) by and among the Borrower, such Lenders, certain other
financial institutions, the Agent and the other parties thereto; and

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $750,000,000, which will include a $50,000,000
letter of credit subfacility and a $50,000,000 swingline subfacility, on the
terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated as follows:

 


ARTICLE I. DEFINITIONS

 


SECTION 1.1.  DEFINITIONS.


 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditures Reserves for all Properties for such period.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve

 

--------------------------------------------------------------------------------


 

System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
category of extensions of credit or other assets which includes loans by an
office of any Lender outside of the United States of America to residents of the
United States of America).

 

“Advisory Agreement” means that certain Advisory Agreement dated as of
January 1, 1998 by and between the Borrower and RMR.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such Person.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agent’s Correspondent” means Wachovia Bank, National Association, London
Branch, or any other financial institution designated by the Agent to act as its
correspondent hereunder with respect to the distribution and payment of
Alternate Currency Loans.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Alternate Currency” means, at any time, any of (a) the Euro, (b) the Pound
Sterling and (c) Canadian Dollars, in each case so long as (i) such Currency is
freely transferable and convertible into Dollars and (ii) no central bank or
other governmental authorization in the country of issue of such Currency is
required to permit use of such Currency by any Lender for making any Loan and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon (unless such authorization has been obtained and is in full
force and effect).

 

“Alternate Currency Commitment” means the obligation of the Alternate Currency
Lender to make Alternate Currency Loans pursuant to Section 2.2. in an amount up
to, but not exceeding at any time of determination, the greater of (a) the Base
Alternate Currency Commitment and (b) 40% of the aggregate amount of the
Commitments at such time.

 

“Alternate Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Agent or the
Agent’s Correspondent.

 

--------------------------------------------------------------------------------


 

“Alternate Currency Lender” means Wachovia, in its capacity as alternate
currency lender hereunder.

 

“Alternate Currency Loan” means LIBOR Loans made by the Alternate Currency
Lender denominated in an Alternate Currency.

 

“Alternate Currency Note” means the promissory note of the Borrower payable to
the order of the Alternate Currency Lender substantially in the form of
Exhibit A.

 

“Alternate Currency Termination Date” means January 23, 2006, or such later date
to which the Alternate Currency Termination Date may be extended pursuant to
Section 2.13.(b), or such earlier date on which the Alternate Currency
Commitment is terminated pursuant to Section 10.2. or otherwise.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the table set forth below.  Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level in such table shall
effect a change in the Applicable Margin on the Business Day on which such
change occurs.  During any period that the Borrower has received Credit Ratings
that are not equivalent, the Applicable Margin shall be determined by the lower
of such two Credit Ratings.  During any period for which the Borrower has not
received a Credit Rating from either Rating Agency, then the Applicable Margin
shall be determined as Level 5.  As of the Agreement Date, the Applicable Margin
is determined based on Level 3.

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s (other))

 

Applicable Margin
for LIBOR Loans

 

Applicable Margin
for Base Rate Loans

 

1

 

A-/A3 (or equivalent)

 

0.50

%

0.0

%

2

 

BBB+/Baa1 (or equivalent)

 

0.55

%

0.0

%

3

 

BBB/Baa2 (or equivalent)

 

0.65

%

0.0

%

4

 

BBB-/Baa3 (or equivalent)

 

0.80

%

0.0

%

5

 

<  BBB-/Baa3 (or equivalent)

 

1.20

%

0.25

%

 

“Approved Fund” means any Person (other than a natural Person) (a) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (b) that is administered or managed by a Lender, an affiliate of a
Lender or an entity or an affiliate of an entity that administers or manages a
Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at then-

 

--------------------------------------------------------------------------------


 

current book value, as determined in accordance with GAAP.  In the event of
construction of an addition or expansion to an existing income producing
Property, only the addition or expansion shall be considered an Asset Under
Development.

 

“Assignee” has the meaning given that term in Section 12.5.(d).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit B.

 

“Base Alternate Currency Commitment” means $300,000,000 as such amount may be
reduced in accordance with the terms of this Agreement.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan denominated in Dollars and bearing
interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day (i) that
is also a day on which dealings in deposits of the applicable Currency are
carried out in the London interbank market and (ii) on which banks are open for
the conduct of their domestic and international business in the place where the
Lender acting as the Agent or the Agent’s Correspondent shall make available
Loans in such Currency.

 

“Canadian Dollars” or “CA$” means the official currency of Canada.

 

“Capital Expenditure Reserves” means, with respect to: (a) an Office Property
and for a given period, an amount equal to (i) the aggregate rentable square
footage of all completed space of such Office Property, times (ii) $0.50, times
(iii) the number of days in such period, divided by (iv) 365; and (b) an
Industrial Property and for a given period, an amount equal to (i) the aggregate
rentable square footage of all completed space of such Industrial Property,
times (ii) $0.10, times (iii) the number of days in such period, divided by (iv)
365; provided, however that

 

--------------------------------------------------------------------------------


 

no Capital Expenditure Reserves shall be required with respect to any portion of
an Office Property or an Industrial Property which is net leased to a third
party.

 

“Capitalization Rate” means (a) 8.00% with respect to any Properties located in
Hawaii and leased under long-term ground leases, and (b) 8.75% in all other
cases.

 

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000.00 and which bank or its holding company has a short-term
commercial paper rating of at least A-2 or the equivalent by S&P or at least P-2
or the equivalent by Moody’s; (c) reverse repurchase agreements with terms of
not more than seven days from the date acquired, for securities of the type
described in clause (a) above and entered into only with commercial banks having
the qualifications described in clause (b) above; (d) commercial paper issued by
any Person incorporated under the laws of the United States of America or any
State thereof and rated at the time of the acquisition thereof at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have at the time of the acquisition
thereof net assets of at least $500,000,000.00 and at least 85% of whose assets
consist of securities and other obligations of the type described in clauses (a)
through (d) above.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent at the Principal
Office and under its sole dominion and control.

 

“Commitment” means, as to each Lender (other than the Swingline Lender and the
Alternate Currency Lender), such Lender’s obligation (a) to make Revolving Loans
pursuant to Section 2.1., (b) to issue (in the case of the Lender then acting as
the Agent) or participate in (in the case of the other Lenders) Letters of
Credit pursuant to Section 2.4(a) and 2.4.(i), respectively (but in the case of
the Lender acting as the Agent excluding the aggregate amount of participations
in the Letters of Credit held by the other Lenders), (c) to participate in
Swingline Loans pursuant to Section 2.3.(e), and (d) to participate in Alternate
Currency Loans pursuant to Section 2.2.(d), in each case, in an amount up to,
but not exceeding, the amount set forth for such Lender on its signature page
hereto as such Lender’s “Commitment Amount” or as set forth in

 

--------------------------------------------------------------------------------


 

the applicable Assignment and Acceptance Agreement, as the same may be reduced
from time to time pursuant to Section 2.12. or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Credit Rating” means, with respect to a Person, the lowest rating assigned by a
Rating Agency to each series of rated senior unsecured long term indebtedness of
such Person.

 

“Currency” means Dollars or any Alternate Currency.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Derivatives Contract” means any “swap agreement” as defined in 11 U.S.C. § 101.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, the termination
value(s) thereof determined in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purpose of being developed by the Borrower or any Subsidiary.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Dollar Equivalent” means with respect to any monetary amount in an Alternate
Currency, at any time for the determination thereof, the amount of Dollars
obtained by converting such Alternate Currency involved in such computation into
Dollars calculated on the basis of the most favorable spot exchange rate
determined by the Agent or the Agent’s Correspondent for the purchase of Dollars
with the applicable Alternate Currency at the relevant time on the date of
determination thereof specified herein or, if the date of determination thereof
is not otherwise specified herein, on the date two Business Days prior to such
determination.

 

“EBITDA” means, with respect to a Person for a given period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis
exclusive of the following (to the extent included in determination of such net
income (loss)): (i) depreciation and amortization; (ii) interest expense;
(iii) income tax expense; (iv) extraordinary or non-recurring items and
extraordinary or non-recurring gains and losses; and (v) in the case of the
Borrower and its Subsidiaries, equity in the earnings (or loss) of SNH and HPT
and other Unconsolidated Affiliates; plus (b) in the case of the Borrower and
its Subsidiaries cash dividends (other than extraordinary cash dividends or
distributions) received by the Borrower or its Subsidiaries from SNH or HPT
during such period; plus (c) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates.  Straight line rent leveling adjustments required
under GAAP, and amortization of intangibles pursuant to Statement of Financial
Accounting Standards number 141 and the like, shall be disregarded in
determinations of EBITDA (to the extent such adjustments would otherwise have
been included in the determination of EBITDA).

 

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) a
Lender; (ii) an affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial
bank, trust company, insurance company, investment bank, pension fund organized
under the laws of the United States of America, or any state thereof; (v) a
savings and loan association or savings bank organized under the laws of the
United States of America, or any state thereof; (vi) a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, provided that such bank is acting through a branch or agency located in
the United States of America; (vii) so long as no Event of Default exists, and
subject to the prior consent of the Agent and the Borrower (which consent, in
each case, shall not be unreasonably withheld), any other Person that is not an
individual.  Notwithstanding the foregoing, during any period in which an Event
of Default shall have occurred and be continuing under any of subsections (a),
(b), (f) or (g) of Section 10.1., the term “Eligible Assignee” shall mean any
Person that is not an individual.

 

--------------------------------------------------------------------------------


 

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise).

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

 

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which has a legal structure and
capitalization intended to make such entity a single purpose, “bankruptcy
remote” entity; and (b) for which none of the Borrower, any Subsidiary (other
than another Excluded Subsidiary) or any other Loan Party has Guaranteed any of
the Indebtedness or Subordinated Debt of such Subsidiary or has any direct
obligation to maintain or preserve such Subsidiary’s financial condition or to
cause such Subsidiary to achieve any specified levels of operating results,
except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, and other similar exceptions to recourse liability.

 

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its assets, net income
(however denominated) or receipts, and franchise taxes imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such Lender is located and (c) in the
case of a Foreign Lender (other than an Assignee pursuant to a request by the
Borrower under Section 4.5.), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Regulatory Change) to
comply with Section 3.12.(c), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.12. (a).

 

“Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.

 

“Extension Request” has the meaning given that term in Section 2.13.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.15%

 

2

 

0.15%

 

3

 

0.20%

 

4

 

0.20%

 

5

 

0.25%

 

 

As of the Agreement Date, the Facility Fee equals 0.20%.

 

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to (a) a security listed on a principal
national securities exchange, the price of such security as reported on such
exchange by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Floating Rate Debt” means all Indebtedness of the Borrower and its Subsidiaries
which bears interest at fluctuating rates (and in any event shall include all
Loans and other Indebtedness of the Borrower under any of the Loan Documents)
and for which the Borrower or any such Subsidiary has not obtained Interest Rate
Agreements which effectively cause such variable rates to be equivalent to fixed
rates less than or equal to (a) the rate (as reasonably determined by the Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Interest Rate Agreement became effective plus (b) 3.0% per annum.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; (e)
provisions/benefits for income taxes for such period; and (f) Funds From
Operations attributable to any Investment held, directly or indirectly, by the
Borrower in HPT and SNH; provided, however, cash dividends in respect of such
Investments in HPT and SNH that have been actually

 

--------------------------------------------------------------------------------


 

received by the Borrower or any Subsidiary during such period, shall not be
excluded from Funds From Operations by virtue of this clause (f).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit C.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity,

 

--------------------------------------------------------------------------------


 

“TCLP” toxicity or “EP toxicity”; (b) oil, petroleum or petroleum derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(c) any flammable substances or explosives or any radioactive materials;
(d) asbestos in any form; (e) toxic mold; and (f) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

“HPT” means Hospitality Properties Trust, together with its successors and
assigns.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference; (g) all obligations of such
Person in respect of any take-out commitment or forward equity commitment
(excluding, in the case of the Borrower and its Subsidiaries, any such
obligation that can be satisfied solely by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (h) all Indebtedness of other
Persons which such Person has Guaranteed or is otherwise recourse to such
Person; (i) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation, valued, in the case of any such Indebtedness as to which recourse
for the payment thereof is expressly limited to the property or assets on which
such Lien is granted, at the lesser of (x) the stated or determinable amount of
the Indebtedness that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person.  In the case of the Borrower and
its Subsidiaries, Subordinated Debt shall not be considered Indebtedness.

 

“Industrial Property” means a Property improved with, and from which 80% of the
rental income is derived from the use of such Property as, industrial or
warehouse space.

 

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s pro rata share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days or 1, 3, 6 or, if available from
all Lenders, 12 months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Alternate Currency Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period of 1,
3, 6 or 12 months duration that commences on the last Business Day of a calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end (x) after the Termination Date, such Interest Period shall end on
the Termination Date and (y) in the case of an Alternate Currency Loan, after
the Alternate Currency Termination Date, such Interest Period shall end on the
Alternate Currency Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or in the case of any Interest Period other than one
having a duration of 7 days, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having an Investment Grade Rating for the purpose of protecting
against fluctuations in interest rates.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount

--------------------------------------------------------------------------------


 

actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from both Rating Agencies.

 

“L/C Commitment Amount” equals $50,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns
(including without limitation, the Swingline Lender and the Alternate Currency
Lender unless the context otherwise requires).

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent and the Borrower in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“LIBOR” means, for any LIBOR Loan in any Currency for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in such Currency at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.  If for any
reason such rate is not available, the term “LIBOR” shall mean, for any LIBOR
Loan in any Currency for any Interest Period therefor, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on the
Reuters Screen LIBO Page as the London interbank offered rate for deposits in
such Currency at approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period;

 

--------------------------------------------------------------------------------


 

provided, however, if more than one rate is specified on the Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.  If
for any reason none of the foregoing rates is available, LIBOR shall be, for any
Interest Period and any Currency, the rate per annum reasonably determined by
the Agent as the rate of interest at which deposits in such Currency in the
approximate amount of the LIBOR Loan comprising part of such borrowing would be
offered by the Lender acting as the Agent (or the Agent’s Correspondent) to
major banks in the London interbank market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

 

“LIBOR Loans” means (a) Revolving Loans bearing interest at a rate based on
LIBOR and (b) Alternate Currency Loans.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, other than a
financing statement filed (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; and (d) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Swingline Loan or an Alternate Currency Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.

 

“Management Agreement” means that certain Master Management Agreement dated as
of December 31, 1997                                       by and between RMR
and the Borrower and its Subsidiaries.

 

“Mandatory Cost” means the cost to the Alternate Currency Lender of complying
with all reserve, special deposit, capital adequacy, solvency, liquidity ratios,
fees or other requirements of or imposed by the Bank of England, the Financial
Services Authority, the

 

--------------------------------------------------------------------------------


 

European Central Bank or any other Governmental Authority attributable to each
Alternate Currency Loan or any unpaid sum (rounded up if necessary to 4 decimal
places) as determined by the Alternate Currency Lender.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Revolving Loans are scheduled to be
due and payable in full.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, and in any event shall include the
Advisory Agreement and the Management Agreement with respect to the Borrower.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan

 

--------------------------------------------------------------------------------


 

years made contributions, including for these purposes any Person which ceased
to be a member of the ERISA Group during such five year period.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits or limits the creation or assumption
of any Lien on any assets of a Person or entitles another Person to obtain or
claim the benefit of a Lien on any assets of such Person; provided, however,
that an agreement that establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or that otherwise
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge for
purposes of this Agreement.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries, minus (c) Capital Expenditures Reserves with respect to
such Property for such period.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Net Worth” means, with respect to any Person, such Person’s total shareholder’s
equity (including capital stock, additional paid-in capital and retained
earnings, after deducting treasury stock) which would appear as such on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Non-Domestic Property” means a Property located outside a state of the United
States of America and the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to

 

--------------------------------------------------------------------------------


 

recourse liability) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note, the Swingline Note or the Alternate Currency
Note.

 

“Notice of Alternate Currency Borrowing” means a notice in the form of Exhibit D
to be delivered to the Agent pursuant to Section 2.2.(a) evidencing the
Borrower’s request for an Alternate Currency Loan.

 

“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit H to be
delivered to the Agent pursuant to Section 2.3.(b) evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent, the Swingline Lender
or any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

 

“Office Property” means a Property improved with, and from which 80% of the
rental income is derived from the use of such Property as, office space.

 

“Participant” has the meaning given that term in Section 12.5.(c).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers,

 

--------------------------------------------------------------------------------


 

warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not at the time required to be
paid or discharged under Section 7.6. or (ii) if such Lien is the responsibility
of a financially responsible tenant, mortgagor or manager to discharge;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person and, in the case of the Borrower or
any Subsidiary, Liens granted by any tenant on its leasehold estate in a
Property which are subordinate to the interest of the Borrower or a Subsidiary
in such Property; (d) Liens in existence as of the Agreement Date and set forth
in Part II of Schedule 6.1.(f); (e) deposits to secure trade contracts (other
than for Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (f) the lessor’s interest in property leased to the
Borrower or any of its Subsidiaries pursuant to a lease permitted by this
Agreement; (g) the interests of tenants, operators or managers of Properties;
(h) Liens in favor of the Agent for the benefit of the Lenders; and (i) Liens
which are also secured by restricted cash or Cash Equivalents of equal or
greater value.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Pound Sterling” or “£” means the official currency of the United Kingdom of
Great Britain and Northern Ireland.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4.0%) plus the Base Rate as in effect from time to
time.

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) to the Borrower or a Subsidiary; or
(c) constituting or resulting

 

--------------------------------------------------------------------------------


 

in the redemption of Preferred Stock, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time.  The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents (adjusted for
straight-lining of rents and amortization of intangibles pursuant to Statement
of Financial Accounting Standards number 141 and the like) and other revenues
received in the ordinary course from the leasing or operating of such Property
(including proceeds of rent loss insurance but excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued by the
Borrower or a Subsidiary related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, on-site marketing expenses and property management fees
equal to the greater of (i) actual property management fees or (ii) three
percent (3.0%) of the total gross revenues for such Property for such period,
but in any event excluding general and administrative expenses of the Borrower
and its Subsidiaries.

 

“Rating Agency” means S&P and Moody’s.  If either such corporation ceases to act
as a securities rating agency or ceases to provide ratings with respect to the
senior long-term unsecured debt obligations of the Borrower, then the Borrower
may designate as a replacement Rating Agency Fitch or any other nationally
recognized securities rating agency acceptable to the Agent.

 

“Refunding Event” means (a) the occurrence of a Default or Event of Default or
(b) the suspension of the obligation of the Alternate Currency Lender to make or
Continue Alternate Currency Loans pursuant to Section 4.1.(b), 4.2. or 4.3.

 

“Register” has the meaning given that term in Section 12.5.(e).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of

 

--------------------------------------------------------------------------------


 

Governors of the Federal Reserve System) or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“RMR” means Reit Management & Research, LLC, together with its successors and
permitted assigns.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66 2/3% of
the aggregate amount of the Commitments (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the principal
amount of the Loans and Letter of Credit Liabilities (excluding Defaulting
Lenders who, accordingly, are not entitled to vote).  For purposes of this
definition, a Lender (other than the Swingline Lender and the Alternate Currency
Lender) shall be deemed to hold a Swingline Loan, an Alternate Currency Loan or
a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.11.(a).

 

--------------------------------------------------------------------------------


 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower, shall include (without duplication) the Borrower’s pro rata share of
the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“SNH” means Senior Housing Properties Trust, together with its successors and
assigns.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is subordinated in right of payment and otherwise to the Loans
and the other Obligations on terms and conditions approved of by the Agent and
the Requisite Lenders.  When the Borrower is seeking approval of subordination
terms and conditions pursuant to the immediately preceding sentence, it shall
deliver to the Agent a reasonably detailed description of such terms and
conditions which must contain a conspicuous legend to the effect that a Lender
will be deemed to have approved such terms if it does not respond in writing to
the contrary within the prescribed time.  Promptly upon receipt of any such
notice, the Agent will forward it to each of the Lenders.  Unless a Lender shall
give written notice to the Agent that it specifically objects to such terms and
conditions within 10 Business Days after receipt of such description from the
Agent, such Lender shall be deemed to have approved of such terms and
conditions.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more

 

--------------------------------------------------------------------------------


 

Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which consolidated
with those of such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit I.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any real estate assets) of the
Borrower and its Subsidiaries; less (c) the book value of the Borrower’s
Investment in HPT and SNH; less (d) all amounts appearing on the assets side of
a consolidated balance sheet of the Borrower for assets separately classified as
intangible assets under GAAP (except for allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); less (e) all Indebtedness of the Borrower and its Subsidiaries determined
on a consolidated basis; less (f) all other liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis (except liabilities resulting
from allocations of property purchase prices pursuant to Statement of Financial
Accounting Standards number 141 and the like).

 

“Taxes” means any present or future excise, stamp or other taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges of any
nature whatsoever imposed by any Governmental Authority, other than Excluded
Taxes.

 

“Termination Date” means April 28, 2009, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.(a), or such earlier
date on which the Commitments are terminated pursuant to Section 2.12., 10.2. or
otherwise.

 

“Titled Agents” means the Sole Arranger, the Book Manager, the Syndication
Agents and the Documentation Agents, and their respective successors and
permitted assigns.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i)(x) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties either
acquired or disposed of during such fiscal quarter) minus (y) Capital

 

--------------------------------------------------------------------------------


 

Expenditure Reserves for such Properties for such fiscal quarter times (ii) 4
and divided by (iii) the applicable Capitalization Rate; (b) the purchase price
paid for any Property acquired during such fiscal quarter (less any amounts paid
as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements and prior to allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards number
141 and the like); (c) the value of the Borrower’s equity Investment in each of
HPT and SNH, such value determined at the lower of cost or Fair Market Value;
(d) all Marketable Securities, cash and cash equivalents; (e) accounts
receivable that are not (i) owing in excess of 90 days (or one year in the case
of any Governmental Authority of the United States of America (but not political
subdivisions thereof)) as of the end of such fiscal quarter or (ii) being
contested in writing by the obligor in respect thereof (in which case only such
portion being contested shall be excluded from Total Asset Value); (f) prepaid
taxes and operating expenses as of the end of such fiscal quarter; (g) the book
value of all Developable Property; (h) the book value of all other tangible
assets (excluding land or other real property) as of the end of such fiscal
quarter; (i) the book value of all Unencumbered Mortgage Notes; and (j) the
Borrower’s pro rata share of the preceding items (other than those referred to
in clause (c)) of any Unconsolidated Affiliate of the Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to Statement of Financial Accounting Standards number 141 and
the like), and in any event shall include (without duplication): (a) all
Indebtedness of the Borrower and its Subsidiaries, (b) the Borrower’s pro rata
share of Indebtedness of its Unconsolidated Affiliates and (c) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.

 

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986, the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), and the Amsterdam Treaty of 1998, and as further amended from time to
time.

 

“Type” with respect to any Revolving Loan, refers to whether such Revolving Loan
is a LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person. 
For purposes of this definition, Unconsolidated Affiliate shall not include SNH
and HPT.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Guarantor or (ii) leased solely by the Borrower or a Guarantor
pursuant to a ground lease having terms and

 

--------------------------------------------------------------------------------


 

conditions reasonably acceptable to the Agent; (b) such Property is not an Asset
Under Development and is in service; (c) such Property is used for office or
industrial uses, or any other use incidental thereto, as currently in use at the
Properties; (d) neither such Property, nor any interest of the Borrower or such
Guarantor therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge; (e) if such Property is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof or Liens in favor of
the Borrower or a Guarantor) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Property without the need to obtain the consent of any
Person; and (f) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of:
(a)(i) Unencumbered Net Operating Income from all Unencumbered Assets for the
fiscal quarter most recently ending times (ii) 4 divided by (iii) the applicable
Capitalization Rate; and (b) the book value of all Unencumbered Mortgage Notes
of the Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note
secured by a Non-Domestic Property).  To the extent that the book value of
Unencumbered Mortgage Notes would account for more than 10.0% of Unencumbered
Asset Value, such excess shall be excluded.  To the extent that Properties
leased by the Borrower or a Guarantor pursuant to a ground lease would, in the
aggregate, account for more than 5.0% of Unencumbered Asset Value, such excess
shall be excluded.  Pro forma Net Operating Income from any Unencumbered Asset
acquired during such fiscal quarter shall be entitled to include such Property
for the entire quarter in the foregoing calculation.  If an Unencumbered Asset
is not owned as of the last day of a quarter then the Net Operating Income from
such asset shall be excluded from the foregoing calculation.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Guarantor; (b) such promissory note is secured by a Lien on real property
improved only with office buildings or other improvements of a type similar to
improvements located on the Properties as of the Agreement Date; (c) neither
such promissory note, nor any interest of the Borrower or such Guarantor
therein, is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof or Liens in favor of the Borrower or a Guarantor) or to any Negative
Pledge; (d) if such promissory note is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof or Liens in favor of
the Borrower or a Guarantor) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such promissory note without the need to obtain the consent
of any Person; and (d) such real property and related improvements are not
subject to any other Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (i) of the definition thereof or Liens in
favor of the Borrower or a Guarantor).

 

--------------------------------------------------------------------------------


 

“Unencumbered Net Operating Income” means the sum of (a) Net Operating Income
from all Unencumbered Assets for the fiscal quarter most recently ending and
(b) income attributable to Unencumbered Mortgage Notes for such fiscal quarter,
other than income attributable to an Unencumbered Mortgage Note where (i) any
required principal or interest payment due under such Unencumbered Mortgage Note
is more than 60 days past due or (ii) the maker of such Unencumbered Mortgage
Note is the subject of a case, proceeding or condition of any of the types
described in Section 10.1.(f) or 10.1.(g).  To the extent that income
attributable to Unencumbered Mortgage Notes would account for more than 10.0% of
Unencumbered Net Operating Income, such excess shall be excluded from
Unencumbered Net Operating Income and to the extent that the Net Operating
Income of Non-Domestic Properties would account for more than 15.0% of
Unencumbered Net Operating Income, such excess shall be excluded from
Unencumbered Net Operating Income. In addition, notwithstanding the foregoing,
Unencumbered Net Operating Income otherwise attributable to any Investment in
SNH or HPT shall be excluded from Unencumbered Net Operating Income.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date.

 

--------------------------------------------------------------------------------


 

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified as
of the date of this Agreement and from time to time thereafter to the extent not
prohibited hereby and in effect at any given time.  Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. 
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.

 


SECTION 1.3.  EFFECTIVENESS OF EURO PROVISIONS.


 

With respect to any state (or the currency of such state) that is not a
Participating Member State on the date of this Agreement, the provisions of
Sections 2.5.(d), 4.9.(a) and 4.9.(b) shall become effective in relation to such
state (and the currency of such state) at and from the date on which such state
becomes a Participating Member State.

 


SECTION 1.4.  CURRENCIES; CURRENCY EQUIVALENTS.


 

At any time, any reference in the definition of the term “Alternate Currency” or
in any other provision of this Agreement to the Currency of any particular
nation means the lawful currency of such nation at such time whether or not the
name of such Currency is the same as it was on the date hereof.

 


ARTICLE II. CREDIT FACILITY


 


SECTION 2.1.  REVOLVING LOANS.


 

(a)                                  Generally.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Termination Date, each Lender severally and not jointly agrees to make
Revolving Loans in Dollars to the Borrower in an aggregate principal amount at
any one time outstanding up to, but not exceeding, the amount of such Lender’s
Commitment.  Subject to the terms and conditions of this Agreement, during the
period from the Effective Date to but excluding the Termination Date, the
Borrower may borrow, repay and reborrow Revolving Loans hereunder.

 

(b)                                 Requesting Revolving Loans.  The Borrower
shall give the Agent notice pursuant to a Notice of Borrowing or telephonic
notice of each borrowing of Revolving Loans.  Each Notice of Borrowing shall be
delivered to the Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the
date three Business Days prior to the proposed date of such borrowing and
(ii) in

 

--------------------------------------------------------------------------------


 

the case of Base Rate Loans, on the date one Business Day prior to the proposed
date of such borrowing.  Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice.  The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) to each Lender promptly upon
receipt by the Agent.  Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)                                  Disbursements of Revolving Loan Proceeds. 
No later than 1:00 p.m., on the date specified in the Notice of Borrowing, each
Lender will make available for the account of its applicable Lending Office to
the Agent at the Principal Office, in immediately available funds and in the
applicable Currency, the proceeds of the Revolving Loan to be made by such
Lender.  With respect to Revolving Loans to be made after the Effective Date,
unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Revolving Loan to be made by such Lender on such date, the Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Agent on the date of the requested borrowing as set forth in the Notice
of Borrowing and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Lender.  Subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Agent will make the
proceeds of such borrowing available to the Borrower no later than 2:00 p.m. on
the date and at the account specified by the Borrower in such Notice of
Borrowing.

 

(d)                                 Loans Outstanding under Existing Credit
Agreement.  The Borrower and the Lenders agree that as of the Effective Date all
Revolving Loans (as defined in the Existing Credit Agreement) shall be deemed to
be Revolving Loans outstanding hereunder.  Accordingly, as of the Effective
Date, such Revolving Loans shall be allocated among Lenders in accordance with
their respective Commitment Percentages, and each Lender agrees to make such
payments to the other Lenders and any Person who ceased to be a “Lender” under
the Existing Credit Agreement upon the Effective Date in such amounts as are
necessary to effect such allocation.  All such payments shall be made to the
Agent for the account of the Person to be paid and shall be made on a net basis.

 


SECTION 2.2.  ALTERNATE CURRENCY LOANS.


 

(a)                                  Alternate Currency Loans.  Subject to the
terms and conditions hereof, during the period from the Effective Date to but
excluding the Alternate Currency Termination Date, the Alternate Currency Lender
agrees to make Alternate Currency Loans in any Alternate Currency to the
Borrower in an aggregate principal amount at any one time outstanding up to, but
not exceeding, the amount of the Alternate Currency Commitment.  Subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Alternate Currency Loans hereunder.  The Alternate Currency Loans
shall, in addition to this Agreement, be evidenced by the Alternate Currency
Note.

 

--------------------------------------------------------------------------------


 

(b)                                 Procedure for Borrowing Alternate Currency
Loans.  The Borrower shall give the Agent and the Alternate Currency Lender
notice pursuant to a Notice of Alternate Currency Borrowing or telephonic notice
of each borrowing of Alternate Currency Loans.  Each Notice of Alternate
Currency Borrowing shall be delivered to the Agent no later than 11:00 a.m. on
the date 3 Business Days prior to the proposed date of such borrowing.  Any such
notice given telephonically shall include all information to be specified in a
written Notice of Alternate Currency Borrowing and shall be promptly confirmed
in writing by the Borrower pursuant to a Notice of Alternate Currency Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice.  Not later than 11:00 a.m. (the local time of the Agent’s Correspondent)
on the date of the requested Alternate Currency Loan and subject to satisfaction
of the applicable conditions set forth in Article V. for such borrowing, the
Alternate Currency Lender will make available to the Agent for the account of
the Borrower at the office of the Agent’s Correspondent the proceeds of such
Alternate Currency Loan in immediately available funds and in the applicable
Alternate Currency.

 

(c)                                  Refunding of Alternate Currency Loans. 
Upon the occurrence of a Refunding Event, the Alternate Currency Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Alternate Currency
Lender to act on its behalf), request a borrowing of Base Rate Loans from the
Lenders in an amount equal to the Dollar Equivalent of any Alternate Currency
Loan at such time.  The limitations of Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection.  The Alternate
Currency Lender shall give notice to the Agent (which shall promptly notify each
Lender) of any such borrowing of Base Rate Loans not later than 12:00 noon on
the proposed date of such borrowing.  No later than 3:00 p.m. on such date, each
Lender will make available to the Agent at the Principal Office for the account
of the Alternate Currency Lender, in immediately available funds, the proceeds
of the Base Rate Loan to be made by such Lender and, to the extent of such Base
Rate Loan, such Lender’s participation in the Alternate Currency Loan so
refunded shall be deemed to be funded by such Base Rate Loan.  The Agent shall
pay the proceeds of such Base Rate Loans to the Alternate Currency Lender, which
shall apply such proceeds to repay such Alternate Currency Loan.  The Borrower
shall pay to the Alternate Currency Lender on demand the amount of such
Alternate Currency Loans to the extent amounts received from the Lenders are not
sufficient to refund in full the outstanding Alternate Currency Loans requested
or required to be refunded upon the occurrence of a Refunding Event.

 

(d)                                 Lenders’ Participations in Alternate
Currency Loans.  At the time each Alternate Currency Loan is made, each Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from the Alternate Currency Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage in such Alternate Currency Loan.  If the Lenders are prohibited from
making Loans required to be made under the immediately preceding subsection (c)
or under Section 2.8.(b)(i) for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Alternate Currency Lender, each
Lender severally agrees to pay to the Agent in Dollars for the account of the
Alternate Currency Lender in respect of such participation the amount of such
Lender’s Commitment Percentage of the Dollar Equivalent of each outstanding
Alternate Currency Loan.  If such amount is not in fact made available to the
Alternate Currency Lender by any Lender, the

 

--------------------------------------------------------------------------------


 

Alternate Currency Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof, at the Federal Funds Rate.  If such Lender does not pay
such amount forthwith upon the Alternate Currency Lender’s demand therefor, and
until such time as such Lender makes the required payment, the Alternate
Currency Lender shall be deemed to continue to have outstanding Alternate
Currency Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein).  Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Alternate
Currency Lender to fund Alternate Currency Loans in the amount of the
participation in Alternate Currency Loans that such Lender failed to fund
pursuant to this Section until such amount has been fully funded (as a result of
such assignment or otherwise).  A Lender’s obligation to make payments in
respect of a participation in an Alternate Currency Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Alternate Currency Lender or any other Person whatsoever,
(ii) the occurrence or continuation of a Default or Event of Default (including
without limitation, any of the Defaults or Events of Default described in
Section 10.1.(f) or 10.1.(g)) or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 


SECTION 2.3.  SWINGLINE LOANS.


 

(a)                                  Swingline Loans.  Subject to the terms and
conditions hereof, during the period from the Effective Date to but excluding
the Termination Date, the Swingline Lender agrees to make Swingline Loans in
Dollars to the Borrower in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of the Swingline Commitment. 
If at any time the aggregate principal amount of the Swingline Loans outstanding
at such time exceeds the Swingline Commitment in effect at such time, the
Borrower shall immediately pay the Agent for the account of the Swingline Lender
the amount of such excess.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Agent and the Swingline Lender notice pursuant to a
Notice of Swingline Borrowing or telephonic notice of each borrowing of a
Swingline Loan.  Each Notice of Swingline Borrowing shall be delivered to the
Swingline Lender no later than 3:00 p.m. on the proposed date of such
borrowing.  Any such notice given telephonically shall include all information
to be specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy on the same day of the giving of such
telephonic notice.  On the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, at the
account specified by the Borrower in

 

--------------------------------------------------------------------------------


 

the Notice of Swingline Borrowing not later than 11:00 a.m. on such date if the
Swingline Lender received such Notice of Swingline Borrowing by 9:00 a.m. on
such date, and otherwise not later than 4:00 p.m. on such date.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate plus the Applicable Margin
for Base Rate Loans (or at such other rate or rates as the Borrower and the
Swingline Lender may agree from time to time in writing).  Interest payable on
Swingline Loans is solely for the account of the Swingline Lender.  All accrued
and unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.5. with respect to interest on Base Rate Loans
(except as the Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$500,000 or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. on the date of such prepayment.  The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and in any event, within 5 Business
Days after the date such Swingline Loan was made.  Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Termination
Date (or such earlier date as the Swingline Lender and the Borrower may agree in
writing).  In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower in respect of which the Agent has not either (x) received a Notice
of Borrowing indicating that such Swingline Loan is to be repaid with the
proceeds thereof or (y) received notice from the Borrower that it intends to
repay such Swingline Loan on a specified date and, in the case of this
clause (y) only, such Swingline Loan is not repaid by 11:30 a.m. on such date,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans (which shall be Base Rate Loans) from the Lenders in an amount
equal to the principal balance of such Swingline Loan.  The limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Agent (which shall promptly notify each Lender) of any such borrowing of Base
Rate Loans not later than 12:00 noon on the proposed date of such borrowing.  No
later than 3:00 p.m. on such date, each Lender will make available to the Agent
at the Principal Office for the account of Swingline Lender, in immediately
available funds, the proceeds of the Base Rate Loan to be made by such Lender
and, to the extent of such Base Rate Loan, such Lender’s participation in the
Swingline Loan so repaid shall be deemed to be funded by such Base Rate Loan. 
The Agent shall pay the proceeds of such Base Rate Loans to the Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan.  At the
time each Swingline Loan is made, each Lender shall automatically (and

 

--------------------------------------------------------------------------------


 

without any further notice or action) be deemed to have purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan.  If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due such Lender hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this
Section until such amount has been purchased (as a result of such assignment or
otherwise).  A Lender’s obligation to make payments in respect of a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1.(f) or 10.1.(g))
or the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 


SECTION 2.4.  LETTERS OF CREDIT.


 

(a)                                  Letters of Credit.  Subject to the terms
and conditions of this Agreement, the Agent, on behalf of the Lenders, agrees to
issue for the account of the Borrower during the period from and including the
Effective Date to, but excluding, the date 30 days prior to the Termination Date
one or more letters of credit (each a “Letter of Credit”) denominated in Dollars
up to a maximum aggregate Stated Amount at any one time outstanding not to
exceed the L/C Commitment Amount.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
Agent and the Borrower.  Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Termination Date.

 

--------------------------------------------------------------------------------


 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit (i) the
proposed initial Stated Amount, (ii) the beneficiary or beneficiaries, and (iii)
the proposed expiration date.  The Borrower shall also execute and deliver such
customary letter of credit application forms as requested from time to time by
the Agent.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and subject to Section 2.15. and the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V., the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary.  Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
the Agent from the beneficiary of a Letter of Credit of any demand for payment
under such Letter of Credit, the Agent shall promptly notify the Borrower of the
amount to be paid by the Agent as a result of such demand and the date on which
payment is to be made by the Agent to such beneficiary in respect of such
demand; provided, however, the Agent’s failure to give, or delay in giving, such
notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby unconditionally and irrevocably
agrees to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.4.(i)
such Lender’s Commitment Percentage of such payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Agent whether or not the Borrower intends to borrow
hereunder to finance its obligation to reimburse the Agent for the amount of the
related demand for payment.  If the Borrower fails to so advise the Agent, or if
the Borrower fails to reimburse the Agent for a demand for payment under a
Letter of Credit by the date of such payment, then (i) if the applicable
conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Agent shall give each Lender notice not later than 12:00 noon
on the proposed date of borrowing of the amount of the Revolving Loan to be made
available to the Agent which each Lender shall make available to the Agent not
later than 3:00 p.m. on such date and (ii) if such conditions would not permit
the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply.  The limitations of Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans under this subsection.

 

--------------------------------------------------------------------------------


 

(f)                                    Effect of Letters of Credit on
Commitments.  Upon the issuance by the Agent of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Commitment of
each Lender shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to the product of (i) such Lender’s Commitment Percentage and
(ii) the sum of (A) the Stated Amount of such Letter of Credit plus (B) any
related Reimbursement Obligations then outstanding.

 

(g)                                 Agent’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligation.  In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such documents, the Agent shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing,
neither the Agent nor any of the Lenders shall be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the Lenders.  None of the above shall affect, impair or
prevent the vesting of any of the Agent’s rights or powers hereunder.  Any
action taken or omitted to be taken by the Agent under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create against the Agent or any Lender any
liability to the Borrower or any Lender.  In this connection, the obligation of
the Borrower to reimburse the Agent for any drawing made under any Letter of
Credit shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever, including without limitation, the following circumstances: (A) any
lack of validity or enforceability of any Letter of Credit Document or any term
or provisions therein; (B) any amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents; (C) the existence
of any claim, setoff, defense or other right which the Borrower may have at any
time against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged,

 

--------------------------------------------------------------------------------


 

fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; (G)
payment by the Agent under any Letter of Credit against presentation of a draft
or certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations. 
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section, the Borrower shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or such Lender
arising solely out of the gross negligence or willful misconduct of the Agent or
such Lender in respect of a Letter of Credit as actually and finally determined
by a court of competent jurisdiction.  Except as otherwise provided in this
Section, nothing in this Section shall affect any rights the Borrower may have
with respect to the gross negligence or willful misconduct of the Agent or any
Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by the Agent
of any amendment, supplement or other modification to any Letter of Credit shall
be subject to the same conditions applicable under this Agreement to the
issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the Agent), and no such amendment, supplement
or other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Requisite Lenders shall have consented thereto.  In connection with
any such amendment, supplement or other modification, the Borrower shall pay the
Fees, if any, payable under the last sentence of Section 3.6.(b).

 

(i)                                     Lenders’ Participation in Letters of
Credit.  Immediately upon the issuance by the Agent of any Letter of Credit each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Agent, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Agent with respect to such Letter of Credit and each Lender
thereby shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and shall be unconditionally obligated to the Agent
to pay and discharge when due, such Lender’s Commitment Percentage of the
Agent’s liability under such Letter of Credit.  In addition, upon the making of
each payment by a Lender to the Agent in respect of any Letter of Credit
pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrower in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the second and last sentences of Section 3.6.(b)).

 

(j)                                     Payment Obligation of Lenders.  Each
Lender severally agrees to pay to the Agent on demand in immediately available
funds in Dollars the amount of such Lender’s Commitment

 

--------------------------------------------------------------------------------


 

Percentage of each drawing paid by the Agent under each Letter of Credit to the
extent such amount is not reimbursed by the Borrower pursuant to
Section 2.4.(d).  Each Lender’s obligation to make such payments to the Agent
under this subsection, and the Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(f) or 10.1.(g) or (iv) the termination of the Commitments.  Each
such payment to the Agent shall be made without any offset, abatement,
withholding or deduction whatsoever; provided, however, that the maximum amount
payable by any Lender in respect of any drawing under any Letter of Credit,
whether pursuant to this subsection (j) or Section 2.4.(e), shall not exceed
such Lender’s Commitment Percentage of such drawing.

 

(k)                                  Information to Lenders.  The Agent shall
promptly notify each Lender of (a) the issuance of a Letter of Credit and
(b) the reduction of the stated amount of a Letter of Credit. In addition, the
Agent shall deliver to a Lender such other information regarding an outstanding
Letter of Credit as such Lender may reasonably request.  Other than as set forth
in this subsection, the Agent shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder.  The
failure of the Agent to perform its requirements under this subsection shall not
relieve any Lender from its obligations under Section 2.4.(j).

 


SECTION 2.5.  RATES AND PAYMENT OF INTEREST ON LOANS.


 

(a)                                  Rates.  The Borrower promises to pay to the
Agent for the account of each applicable Lender interest on the unpaid principal
amount of each Loan made by such Lender for the period from and including the
date of the making of such Loan to but excluding the date such Loan shall be
paid in full, at the following per annum rates:

 

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin;

 

(ii)                                  during such periods as such Loan is a
LIBOR Loan not denominated in an Alternate Currency, at Adjusted LIBOR for such
Loan for the Interest Period therefor plus the Applicable Margin; and

 

(iii)                               during such periods as such Loan is an
Alternate Currency Loan, at LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin (plus Mandatory Costs, if applicable).

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Note held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

--------------------------------------------------------------------------------


 

(b)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable (i) in the case of a Base Rate Loan, monthly in
arrears on the first day of each calendar month, (ii) in the case of a LIBOR
Loan, on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, in arrears upon
the payment, prepayment or Continuation thereof or the Conversion of such Loan
to a Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted).  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

(c)                                  Ratings Change. If the Applicable Margin
shall change as a result of a change in the Borrower’s Credit Rating and then
within a 90-day period change back to the Applicable Margin in effect at the
beginning of such period as a result of another change in such Credit Rating,
and (i) if the initial change in the Applicable Margin were an increase, then
the Borrower will receive as a credit against its Obligations any incremental
interest expense with respect to the Loans and the Facility Fee for the period
during which the increase existed and (ii) if the initial change in the
Applicable Margin were a decrease, then the Borrower shall promptly pay to the
Agent for the benefit of the Lenders additional interest with respect to the
Loans and additional Facility Fees for the period during which the increase
existed determined as if such decrease had not occurred.

 

(d)                                 Calculations for Converted Currencies. 
Subject to Section 1.3., with respect to the Currency of any state that becomes
a Participating Member State, the accrual of interest or fees expressed in this
Agreement with respect to such Currency shall be based upon the applicable
convention or practice in the London Interbank Market for the basis of accrual
of interest or fees in respect of the Euro, which convention or practice shall
replace such expressed basis effective as of and from the date on which such
state becomes a Participating Member State; provided that if any Loan in the
Currency of such state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Loan, at the end of the then
current Interest Period.

 


SECTION 2.6.  NUMBER OF INTEREST PERIODS.


 

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 


SECTION 2.7.  REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, (a) the Alternate Currency Loans on the
Alternate Currency Termination Date and (b) the Revolving Loans on the
Termination Date.

 

--------------------------------------------------------------------------------


 


SECTION 2.8.  PREPAYMENTS.


 

(a)                                  Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan at any time without premium or penalty.  The
Borrower shall give the Agent at least one Business Day’s prior written notice
of the prepayment of any Revolving Loan denominated in Dollars and at least 3
Business Days’ prior notice of the prepayment of any Alternate Currency Loan. 
The Agent shall give notice of any such prepayment to each Lender promptly upon
receipt of notice thereof from the Borrower.

 

(b)                                 Mandatory.

 

(i)                                     If on the first Business Day of a
calendar month or on any other date deemed necessary by the Agent in its
discretion, either

 

(x)                                   the Dollar Equivalent at such time of the
outstanding Alternate Currency Loans exceeds the amount of the Alternate
Currency Commitment in effect at such time, or

 

(y)                                 the aggregate principal amount, based on the
Dollar Equivalent at such time of all outstanding Alternate Currency Loans and
of all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans, exceeds the aggregate amount of the Commitments in
effect at such time,

 

in either case, solely because of currency fluctuations, then the Alternate
Currency Lender may (in the case of clause (x)) or the Agent may (in the case of
clause (y)), on behalf of the Borrower (which hereby irrevocably directs the
Alternate Currency Lender or the Agent, as the case may be, to act on its
behalf), request a borrowing of Base Rate Loans from the Lenders in an amount
equal to such excess.  The limitations of Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection.  The Alternate
Currency Lender shall give notice to the Agent, if applicable, and the Agent
shall in any event promptly notify each Lender, of any such borrowing of Base
Rate Loans not later than 12:00 noon on the proposed date of such borrowing.  No
later than 3:00 p.m. on such date, each Lender will make available to the Agent
at the Principal Office, in immediately available funds, the proceeds of the
Base Rate Loan to be made by such Lender.  In the case of clause (x), the Agent
shall pay the proceeds of such Base Rate Loans to the Alternate Currency Lender,
which shall apply such proceeds to repay the outstanding principal balance of
Alternate Currency Loans in such manner as the Alternate Currency Lender may
reasonably determine and in the case of clause (y), such proceeds shall be
applied to pay all amounts of principal outstanding on the Loans and any
Reimbursement Obligations pro rata in accordance with Section 3.2. and if any
Letters of Credit are outstanding at such time the remainder, if any, shall be
deposited into the Collateral Account for application as provided in
Section 10.5.

 

(ii)                                  If at any time the aggregate principal
amount, based on the Dollar Equivalent at such time of all outstanding Alternate
Currency Loans, and of all

 

--------------------------------------------------------------------------------


 

outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans, exceeds the aggregate amount of the Commitments in effect at
such time (other than as a result of currency fluctuations), the Borrower shall
immediately upon demand from the Agent pay to the Agent for the accounts of the
Lenders the amount of such excess.  Such payment shall be applied to pay all
amounts of principal outstanding on the Loans and any Reimbursement Obligations
pro rata in accordance with Section 3.2. and if any Letters of Credit are
outstanding at such time the remainder, if any, shall be deposited into the
Collateral Account for application as provided in Section 10.5.

 

(iii)                               If any outstanding LIBOR Loans are paid by
reason of this subsection (b) prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

 


SECTION 2.9.  CONTINUATION.


 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan in the same
Currency by selecting a new Interest Period for such LIBOR Loan.  Each new
Interest Period selected under this Section shall commence on the last day of
the immediately preceding Interest Period.  Each selection of a new Interest
Period shall be made by the Borrower giving to the Agent a Notice of
Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation of a LIBOR Loan.  Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (i) the
proposed date of such Continuation, (ii) the LIBOR Loans and portions thereof
subject to such Continuation and (iii) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor, be
Continued as a LIBOR having an Interest Period of 1 month, and if such Loan is
an Alternate Currency Loan shall remain denominated in the same Alternate
Currency; provided, however, if a Default or Event of Default exists at such
time, (x) in the case of a Revolving Loan, such Loan will automatically, on the
last day of the current Interest Period therefor, Convert into a Base Rate Loan
notwithstanding the first sentence of Section 2.10. or the Borrower’s failure to
comply with any of the terms of such Section and (y) in the case of an Alternate
Currency Loan, shall be subject to the provisions of Section 2.2.(c).

 


SECTION 2.10.  CONVERSION.


 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan of one
Type into a Revolving Loan of another Type.  Any Conversion of a LIBOR Loan into
a Base Rate Loan shall be made on, and

 

--------------------------------------------------------------------------------


 

only on, the last day of an Interest Period for such LIBOR Loan and, upon
Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued
interest to the date of Conversion on the principal amount so Converted.  Each
such Notice of Conversion shall be given not later than 11:00 a.m. on the
Business Day prior to the date of any proposed Conversion into Base Rate Loans,
and on the third Business Day prior to the date of any proposed Conversion into
LIBOR Loans.  Promptly after receipt of a Notice of Conversion, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Conversion.  Subject to the restrictions specified above, each Notice
of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type of Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 


SECTION 2.11.  NOTES.


 

(a)                                  Revolving Note.  The Revolving Loans made
by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit J (each a
“Revolving Note”), payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated Notes.
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.

 


SECTION 2.12.  VOLUNTARY REDUCTIONS OF THE COMMITMENT.


 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities, the
aggregate principal amount of all outstanding Swingline Loans and the Dollar
Equivalent at such time of the aggregate principal amount of all outstanding
Alternate Currency Loans) at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent.  The Agent will promptly
transmit such notice to each Lender.  The Commitments,

 

--------------------------------------------------------------------------------


 

once terminated or reduced may not be increased or reinstated.  Any reduction in
the aggregate amount of the Commitments shall result in a proportionate
reduction (rounded to the next lowest integral multiple of multiple of $100,000)
in the Swingline Commitment, the L/C Commitment Amount and the Base Alternate
Currency Commitment.

 


SECTION 2.13.  EXTENSION OF TERMINATION DATES.


 

(a)                                  Termination Date.  The Borrower shall have
the right, exercisable one time, to extend the current Termination Date by one
year by executing and delivering to the Agent at least 30 days but not more than
90 days prior to the current Termination Date a written request (an “Extension
Request”).  The Agent shall forward to each Lender a copy of the Extension
Request delivered to the Agent promptly upon receipt thereof.  Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for one year effective upon receipt of the Extension Request and payment of the
fee referred to in the following clause (ii): (i) immediately prior to such
extension and immediately after giving effect thereto, (x) no Default or Event
of Default shall exist; and (y) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
on and as of the date of such extension with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (ii) the Borrower shall have paid the
Fees payable under Section 3.6.(c).

 

(b)                                 Alternate Currency Termination Date.  The
Borrower may request that the Alternate Currency Lender agree to extend the
current Alternate Currency Termination Date by successive 364-day periods by
executing and delivering to the Agent at least 30 days but not more than 60 days
prior to the current Alternate Currency Termination Date a written request (an
“Alternate Currency Extension Request”); provided, however, the Alternate
Currency Termination Date may not be extended to a date later than the
Termination Date.  The Agent shall forward to the Alternate Currency Lender a
copy of the Alternate Currency Extension Request delivered to the Agent promptly
upon receipt thereof.  Subject to satisfaction of the following conditions, the
Alternate Currency Termination Date shall be extended by 364 days:
(a) immediately prior to such extension and immediately after giving effect
thereto, (i) no Default or Event of Default shall exist; and (ii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents; and
(b) the Alternate Currency Lender shall have given its written consent to such
extension to the Agent and the Borrower at least 15 days prior to the current
Alternate Currency Termination Date.  If the Alternate Currency Lender shall
fail to provide its written consent by the date 15 days prior to the current
Alternate Currency Termination Date, then the Alternate Currency Lender shall be
deemed to have not consented to the requested extension.  The Agent shall notify

 

--------------------------------------------------------------------------------


 

each Lender of any extension of the Alternate Currency Termination Date promptly
upon the effectiveness thereof.

 


SECTION 2.14.  EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.


 

If on the date (the “Facility Termination Date”) the Commitments are terminated
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on the Facility Termination Date, pay to the Agent an amount of money
equal to the Stated Amount of such Letter(s) of Credit for deposit into the
Collateral Account.

 


SECTION 2.15.  AMOUNT LIMITATIONS.


 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan or fund a participation such Lender has
acquired in a Swingline Loan or Alternate Currency Loan hereunder, the Agent
shall not be required to issue a Letter of Credit and no reduction of the
Commitments pursuant to Section 2.12. shall take effect, to the extent that
immediately after the making of such Loan or funding of such participation, the
issuance of such Letter of Credit or such reduction in the Commitments:

 

(a)                                  The aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate principal amount of all
outstanding Swingline Loans, the Dollar Equivalent at such time of the aggregate
principal amount of all outstanding Alternate Currency Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time; or

 

(b)                                 The aggregate principal amount of all
outstanding Revolving Loans made by such Lender, together with the aggregate
principal amount of all outstanding Swingline Loans, the Dollar Equivalent at
such time of the aggregate principal amount of all outstanding Alternate
Currency Loans and the aggregate amount of all Letter of Credit Liabilities, in
each case in which and to the extent such Lender has acquired a participation
hereunder, would exceed the aggregate amount of such Lender’s Commitment at such
time; or

 

(c)                                  The Dollar Equivalent at such time of the
aggregate principal amount of all outstanding Alternate Currency Loans would
exceed the Alternate Currency Commitment.

 


SECTION 2.16.  INCREASE OF COMMITMENTS.

 

With the prior consent of the Agent (which shall not be unreasonably withheld or
delayed), the Borrower shall have the right at any time and from time to time
during the period beginning on the Effective Date to but excluding the
Termination Date to request increases in the aggregate amount of the Commitments
(provided that after giving effect to any increases in the Commitments pursuant
to this Section, the aggregate amount of the Commitments may not exceed
$1,500,000,000) by providing written notice to the Agent, which notice shall be
irrevocable once given.  Each such increase in the Commitments must be in an
aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000 in
excess thereof.  No Lender shall be required to increase its Commitment and any
new Lender becoming a party to

 

--------------------------------------------------------------------------------


 

this Agreement in connection with any such requested increase must be an
Eligible Assignee.  If a new Lender becomes a party to this Agreement, or if any
existing Lender agrees to increase its Commitment, such Lender shall on the date
it becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (as determined after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Agent for the account of such other Lenders at the Principal Office, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.4.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans.  No increase of the Commitments may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date).  In connection with any
increase in the aggregate amount of the Commitments pursuant to this subsection,
(a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall make
appropriate arrangements so that each new Lender, and any existing Lender
increasing its Commitment, receives a new or replacement Note, as appropriate,
in the amount of such Lender’s Commitment within 2 Business Days of the
effectiveness of the applicable increase in the aggregate amount of Commitments.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1.  PAYMENTS.


 

(a)                                  Generally.  Except with respect to
Alternate Currency Loans or to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement or any other Loan Document shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Agent at its Principal Office, not later than 2:00 p.m. on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day). 
Except to the extent otherwise provided herein, the Borrower shall make each
payment of principal of, and interest on, Alternate Currency Loans in the
Alternate Currency in which such Alternate Currency Loan was made, in
immediately available funds, without deduction, set-off or counterclaim, to the
Agent’s Correspondent for the account of the Alternate Currency Lender, not
later than 11:00 a.m. (the local time of the Agent’s Correspondent) on the date
on which such payment shall become due.  Subject to Section 10.4. the Borrower
may, at the time of making each payment under this Agreement or any Note,
specify to the Agent the amounts payable by the Borrower hereunder to which such
payment is to be applied.  Each payment received by the Agent for the account of
a Lender under this Agreement or any Note shall be paid to such Lender at the
applicable Lending Office of such Lender no later than 5:00 p.m. on the date of
the Agent’s receipt thereof.  If the Agent fails to

 

--------------------------------------------------------------------------------


 

pay such amount to a Lender as provided in the previous sentence, the Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension.

 

(b)                                 Payments in Euros.  With respect to the
payment of any amount denominated in Euros, the Agent shall not be liable to the
Borrower or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Agent if the Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in immediately available, freely transferable, cleared
funds (in Euros) to the account of the Borrower which the Borrower shall have
specified for such purpose. For the purposes of this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Agent may from time to time determine for the purpose of clearing or settling
payments in Euros.

 


SECTION 3.2.  PRO RATA TREATMENT.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(c), 2.3.(e), 2.4.(e) and 2.8.(b)(i) shall be
made from the Lenders, each payment of the Fees under Section 3.6.(a), the first
sentence of Section 3.6.(b), and Sections 3.6.(c) and (d) shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.12. shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of Revolving Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Revolving Loans) or their
respective Revolving Loans (in the case of Conversions and Continuations of
Revolving Loans) and the then current Interest Period for each Lender’s portion
of each Revolving Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.4., shall be pro rata in accordance with their respective Commitments;
(f) the Lender’s participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3., shall be in accordance with their respective
Commitments; and (g) the Lenders’ participation in, and payment obligations in
respect of, Alternate Currency Loans under Section 2.2.(e), shall be in
accordance with their

 

--------------------------------------------------------------------------------


 

respective Commitments.  All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired and
funded a participating interest in any such Swingline Loan pursuant to
Section 2.3.(e), in which case such payments shall be pro rata in accordance
with such participating interests).  All payments of principal, interest, fees
and other amounts in respect of Alternate Currency Loans shall be for the
account of the Alternate Currency Lender only (except for Fees payable under
Section 3.6.(d) and except to the extent any Lender shall have acquired and
funded a participating interest in any such Alternate Currency Loan pursuant to
Section 2.2.(d), in which case such payments shall be pro rata in accordance
with such participating interests).

 


SECTION 3.3.  SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4.  To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored.  The Borrower agrees that
any Lender so purchasing a participation (or direct interest) in the Loans or
other Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 


SECTION 3.4.  SEVERAL OBLIGATIONS.


 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 


SECTION 3.5.  MINIMUM AMOUNTS.


 

(a)                                  Borrowings and Conversions.  Except as
otherwise provided in Sections 2.2.(c), 2.3.(e) and 2.4.(e), each borrowing of
Base Rate Loans shall be in an aggregate minimum

 

--------------------------------------------------------------------------------


 

amount of $1,000,000 and integral multiples of $500,000 in excess thereof (or in
any case, the aggregate amount of the unused Commitments).  Each borrowing of
and each Conversion to LIBOR Loans shall be in the aggregate minimum amount (and
integral multiples in excess thereof) set forth below for the Currency in which
such Loans are denominated (or in any case, the aggregate amount of the unused
Commitments or Alternate Currency Commitment, as applicable):

 

Currency

 

Aggregate Minimum
Amount

 

Integral Multiple

 

Dollars

 

$2,000,000

 

$1,000,000

 

Euro

 

€2,000,000

 

€1,000,000

 

Pounds Sterling

 

£1,000,000

 

£500,000

 

Canadian Dollars

 

CA$2,000,000

 

CA$1,000,000

 

 

(b)                                 Prepayments.  Each voluntary prepayment of
Revolving Loans or Alternate Currency Loans shall be in an aggregate minimum
amount (and integral multiples in excess thereof) set forth below for the
Currency in which such Loans are denominated (or, if less, the aggregate
principal amount of Revolving Loans or Alternate Currency Loans, as applicable,
then outstanding):

 

Currency

 

Aggregate Minimum
Amount

 

Integral Multiple

 

Dollars

 

$1,000,000

 

$500,000

 

Euro

 

€1,000,000

 

€500,000

 

Pounds Sterling

 

£500,000

 

£250,000

 

Canadian Dollars

 

CA$1,000,000

 

CA$500,000

 

 

(c)                                  Reductions of Commitments.  Each reduction
of the Commitments under Section 2.12. shall be in an aggregate minimum amount
of $10,000,000 and integral multiples of $5,000,000 in excess thereof.

 

(d)                                 Letters of Credit.  The initial Stated
Amount of each Letter of Credit shall be at least $500,000.

 


SECTION 3.6.  FEES.


 

(a)                                  Facility Fees.  The Borrower agrees to pay
to the Agent for the account of each Lender a facility fee equal to the average
daily amount of the Commitment of such Lender (whether or not utilized) times
the Facility Fee for the period from and including the Agreement Date to but
excluding the date such Lender’s Commitment is terminated or reduced to zero or
the Termination Date, such fee to be paid in arrears on (i) the last Business
Day of March, June, September and December in each year, (ii) the date of each
reduction in the Commitments (but only on the amount of the reduction) and
(iii) on the Termination Date.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay to the Agent for the account of each Lender a letter of credit fee at a
rate per annum equal to the Applicable Margin for LIBOR Loans times the daily
average Stated Amount of each Letter of Credit for the period from and including
the date of issuance of such Letter of Credit (x) to and including the date such
Letter of

 

--------------------------------------------------------------------------------


 

Credit expires or is terminated or (y) to but excluding the date such Letter of
Credit is drawn in full and is not subject to reinstatement, as the case may
be.  In addition, the Borrower shall pay to the Agent for its own account and
not the account of any Lender, a fronting fee in respect of each Letter of
Credit at the rate equal to one-eighth of one percent (0.125%) per annum on the
daily average Stated Amount of such Letter of Credit for the period from and
including the date of issuance of such Letter of Credit (A) to and including the
date such Letter of Credit expires or is terminated or (B) to but excluding the
date such Letter of Credit is drawn in full.  The fees provided for in the
immediately preceding two sentences shall be nonrefundable and payable in
arrears (i) quarterly on the first day of each calendar quarter, (ii) on the
Termination Date, (iii) on the date the Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Agent.  The Borrower
shall pay directly to the Agent from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged by the Agent from
time to time in like circumstances with respect to the issuance of each Letter
of Credit, drawings, amendments and other transactions relating thereto.

 

(c)                                  Extension Fee.  If the Borrower exercises
its right to extend the Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Agent for the account of each Lender a fee equal
to one-fifth of one percent (0.20%) of the amount of such Lender’s Commitment
(whether or not utilized) at the time of such extension.  Such fee shall be due
and payable in full at the time of such extension.

 

(d)                                 Alternate Currency Participation Fee.  In
consideration of each Lender’s purchase from the Alternate Currency Lender of a
participation in the Alternate Currency Loans under Section 2.2.(d), the
Alternate Currency Lender shall pay to all of the Lenders a fee in Dollars on
the principal balance of the Alternate Currency Loans outstanding from time to
time determined at a per annum rate equal to (i) the Applicable Margin
applicable to such Alternate Currency Loans minus (ii) two-tenths of one-percent
(0.2%).  Such fee shall payable only upon receipt by the Agent for the account
of the Alternate Currency Lender of interest payable by the Borrower in respect
of Alternate Currency Loans under Section 2.5. in which case such fee shall be
payable with respect to the period to which such interest payment relates.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Agent as may be
agreed to in writing by the Borrower and the Agent from time to time.

 


SECTION 3.7.  COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Alternate Currency Loans denominated in Pounds Sterling or Canadian
Dollars shall be computed on the basis of a year of 365 days, and the actual
number of days elapsed.

 


SECTION 3.8.  USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is

 

--------------------------------------------------------------------------------


 

paid by the Borrower or any other Loan Party or received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.


 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iii) and
in Section 2.3.(c).  Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, are charges
made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 


SECTION 3.10.  STATEMENTS OF ACCOUNT.


 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 


SECTION 3.11.  DEFAULTING LENDERS.


 

(a)                                  Generally.  If for any reason any Lender (a
“Defaulting Lender”) shall fail or refuse to perform any of its obligations
under this Agreement or any other Loan Document to which it is a party within
the time period specified for performance of such obligation or, if no time
period is specified, if such failure or refusal continues for a period of two
Business Days after notice from the Agent, then, in addition to the rights and
remedies that may be available to the Agent or the Borrower under this Agreement
or Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal.  If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which

 

--------------------------------------------------------------------------------


 

the payment was due until the date on which the payment is made at the Federal
Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of the
defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by the Agent and either applied against the purchase price of such Loans under
the following subsection (b) or paid to such Defaulting Lender upon the
Defaulting Lender’s curing of its default.

 

(b)                                 Purchase or Cancellation of Defaulting
Lender’s Commitment.  Any Lender who is not a Defaulting Lender shall have the
right, but not the obligation, in its sole discretion, to acquire all or a
portion of a Defaulting Lender’s Commitment.  Any Lender desiring to exercise
such right shall give written notice thereof to the Agent and the Borrower no
sooner than 2 Business Days and not later than 5 Business Days after such
Defaulting Lender became a Defaulting Lender.  If more than one Lender exercises
such right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender’s Commitment in proportion to the Commitments of the other
Lenders exercising such right.  If after such 5th Business Day, the Lenders have
not elected to purchase all of the Commitment of such Defaulting Lender, then
the Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, either (i) demand that such Defaulting Lender
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5.(d) for the purchase price provided for below or
(ii) terminate the Commitment of such Defaulting Lender, whereupon such
Defaulting Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents.  No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  Upon any such purchase or assignment,
the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase except to the extent assigned pursuant to such purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 12.5.(d), shall
pay to the Agent an assignment fee in the amount of $7,000.  The purchase price
for the Commitment of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender.  Prior to payment of such purchase price to a Defaulting
Lender, the Agent shall apply against such purchase price any amounts retained
by the Agent pursuant to the last sentence of the immediately preceding
subsection (a).  The Defaulting Lender shall be entitled to receive amounts owed
to it by the Borrower under the Loan Documents which accrued prior to the date
of the default by the Defaulting Lender, to the extent the same are received by
the Agent from or on behalf of the Borrower.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.

 

--------------------------------------------------------------------------------

 



SECTION 3.12.  TAXES.


 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any Taxes.  If any withholding or deduction
from any payment to be made by the Borrower hereunder is required in respect of
any Taxes pursuant to any Applicable Law, then the Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)           Tax Forms.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Applicable Law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower and the Agent, at
the time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender or
Participant, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender or Participant is subject to backup withholding or
information reporting requirements.  Without limiting the generality of the
foregoing, if the Borrower is a resident for tax purposes in the United States
of America, any Foreign Lender shall deliver to the Borrower and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender or Participant becomes a Lender or
Participant, as applicable, under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Agent, but only if such
Foreign Lender or Participant is legally entitled to do so), whichever of the
following is applicable:

 

--------------------------------------------------------------------------------


 

(i)            duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(ii)           duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form),

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form), or

 

(iv)          any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

 


ARTICLE IV. YIELD PROTECTION, ETC.


 


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)           Additional Costs.  The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”; provided Additional Costs shall not include
Mandatory Costs or amounts payable under Section 4.10.), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitment (other than Excluded Taxes);
or (ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

 

--------------------------------------------------------------------------------


 

(b)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a), if, by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply with respect to Revolving Loans and the provisions of
Section 2.2.(c) shall apply with respect to Alternate Currency Loans).

 

(c)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

 

(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder; provided,
however, that notwithstanding the foregoing provisions of this Section, the
Agent or a Lender, as the case may be, shall not be entitled to compensation for
any such amount relating to any period ending more than six months prior to the
date that the Agent or such Lender, as applicable, first notifies the Borrower
in writing thereof or for any amounts resulting from a change by any Lender of
its Lending Office (other than changes required by Applicable Law).  The Agent
and or such Lender agrees to furnish to the Borrower a certificate setting forth
the basis and amount of each request by the Agent or such Lender for
compensation under this Section.  Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

 

--------------------------------------------------------------------------------


 


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period,

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period,

 

(c)           in the case of any Alternate Currency Loan, a fundamental change
has occurred in the foreign exchange or interbank markets with respect to the
applicable Alternate Currency (including, without limitation, changes in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls), or

 

(d)           in the case of any Alternate Currency Loan, the Agent or the
Agent’s Correspondent has reasonably determined that it has become materially
impractical for the Alternate Currency Lender to make Alternate Currency Loans,

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, (x) in the case of clauses (a)
and (b), the Lenders shall be under no obligation to, and shall not, make
additional LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans
and the Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either repay such Loan or Convert such Loan into a Base
Rate Loan and (y) in the case of clauses (c) and (d), the Alternate Currency
Lender shall be under no obligation to, and shall not, make any additional
Alternate Currency Loans or Continue any Alternate Currency Loans.

 


SECTION 4.3.  ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender  to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6. shall apply with respect to Revolving Loans and the
provisions of Section 2.2.(c) shall apply with respect to Alternate Currency
Loans).

 


SECTION 4.4.  COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable

 

--------------------------------------------------------------------------------


 

opinion of such Lender) to compensate it for any loss, cost (including any
foreign exchange costs) or expense that such Lender determines is attributable
to:

 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

 

Upon the Borrower’s request, any Lender  requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof. 
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 


SECTION 4.5.  AFFECTED LENDERS.


 

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Commitment of the Affected Lender shall be terminated and the Affected Lender
shall no longer be a party hereto or have any rights or obligations hereunder or
under any of the other Loan Documents.  Each of the Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Lender or any of the other Lenders.  The terms of this Section shall
not in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12. or 4.1. 
The provisions of this Section shall not apply to the Alternate Currency Lender.

 

--------------------------------------------------------------------------------


 


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.


 

If the obligation of any Lender (other than the Alternate Currency Lender) to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR Loans
shall be suspended pursuant to Section 4.1.(b) or 4.3., then such Lender’s LIBOR
Loans shall be automatically Converted into Base Rate Loans on the last day(s)
of the then current Interest Period(s) for LIBOR Loans (or, in the case of a
Conversion required by Section 4.1.(b) or 4.3., on such earlier date as such
Lender may specify to the Borrower with a copy to the Agent) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Section 4.1. or 4.3. that gave rise to such Conversion no longer
exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 


SECTION 4.7.  CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it

 

--------------------------------------------------------------------------------


 

sees fit and the foregoing assumption shall be used only for calculation of
amounts payable under this Article IV.

 


SECTION 4.9.  REDENOMINATIONS.


 

(a)           Redenomination of Loans.  Subject to Section 1.3., any Loan to be
denominated in the Currency of a Participating Member State shall be made in the
Euro.

 

(b)           Redenomination of Obligations.  Subject to Section 1.3., any
obligation of any party under this Agreement or any other Loan Document which
has been denominated in the Currency of a Participating Member State shall be
redenominated into the Euro.

 

(c)           Further Assurances.  The terms and provisions of this Agreement
will be subject to such reasonable changes of construction as determined by the
Agent or the Agent’s Correspondent to reflect the implementation of the EMU in
any Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced and to reflect market
practice at that time, and subject thereto, to put the Agent, the Lenders and
the Borrower in the same position, so far as possible, that they would have been
if such implementation had not occurred. In connection therewith, the Borrower
agrees, at the request of the Agent, at the time of or at any time following the
implementation of the EMU in any Participating Member State or any market
conventions relating to the fixing and/or calculation of interest being changed
or replaced, to enter into an agreement amending this Agreement in such manner
as the Agent shall reasonably request.

 


SECTION 4.10.  EXCHANGE INDEMNIFICATION.


 

The Borrower shall, upon demand from the Alternate Currency Lender, pay to the
Alternate Currency Lender, the amount of (a) any loss or cost or increased cost
incurred by the Alternate Currency Lender, (b) any reduction in any amount
payable to or in the effective return on the capital to the Alternate Currency
Lender, (c) any interest or any other return, including principal, foregone by
the Alternate Currency Lender as a result of the introduction of, change over to
or operation of the Euro, or (d) any currency exchange loss, in any such case
that the Alternate Currency Lender sustains as a result of any payment being
made by the Borrower in a currency other than that originally extended to the
Borrower. A certificate of the Alternate Currency Lender setting forth the basis
for determining such additional amount or amounts necessary to compensate the
Alternate Currency Lender shall be conclusively presumed to be correct absent
manifest error.

 


SECTION 4.11.  REGULATORY LIMITATION.


 

If as a result of increases in the value of Alternate Currencies against the
Dollar or for any other reason, the obligation of the Alternate Currency Lender
to make Alternate Currency Loans (taking into account the amount of the
Obligations and all other indebtedness required to be aggregated under 12
U.S.C.A. §84, as amended, the regulations promulgated thereunder and any other
Applicable Law) is determined by the Alternate Currency Lender to exceed its
then applicable legal lending limit under 12 U.S.C.A. §84, as amended, and the
regulations promulgated thereunder, or any other Applicable Law, the amount of
Alternate Currency

 

--------------------------------------------------------------------------------


 

Commitment shall immediately be reduced to the maximum amount which the
Alternate Currency Lender may legally advance (as determined by the Alternate
Currency Lender), and, to the extent necessary under such laws and regulations
(as determined by the Alternate Currency Lender, with respect to the
applicability of such laws and regulations to itself), the Borrower shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.

 


ARTICLE V. CONDITIONS PRECEDENT


 


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower, payable to each Lender
and complying with the applicable provisions of Section 2.11., the Swingline
Note executed by the Borrower and the Alternate Currency Note executed by the
Borrower;

 

(iii)          The Guaranty executed by each Guarantor existing as of the
Effective Date;

 

(iv)          An opinion of Sullivan & Worcester LLP, counsel to the Loan
Parties, and opinion of Venable LLP, special Maryland counsel to the Loan
Parties, in each case addressed to the Agent and the Lenders and covering such
matters as are customary for financings of the type contemplated by the Loan
Documents and such other matters as the Agent may reasonably request;

 

(v)           The declaration of trust of the Borrower certified as of a recent
date by the Department of Assessments and Taxation of the State of Maryland;

 

(vi)          A good standing certificate with respect to the Borrower issued as
of a recent date by the Department of Assessments and Taxation of the State of
Maryland and certificates of qualification to transact business or other
comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable) of each state in which the Borrower is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)         A certificate of incumbency signed by the Secretary or Assistant
Secretary of the Borrower with respect to each of the officers of the Borrower
authorized to execute

 

--------------------------------------------------------------------------------


 

and deliver the Loan Documents to which the Borrower is a party and the officers
of the Borrower then authorized to deliver Notices of Borrowing, Notices of
Swingline Borrowing, Notices of Alternate Currency Borrowing, Notices of
Continuation and Notices of Conversion and to request the issuance of Letters of
Credit;

 

(viii)        Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of all corporate (or comparable) action taken by the Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
the Borrower is a party;

 

(ix)           The articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of each Guarantor certified as of a recent date by the Secretary of
State of the State of formation of such Guarantor;

 

(x)            A certificate of good standing or certificate of similar meaning
with respect to each Guarantor issued as of a recent date by the Secretary of
State of the State of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

 

(xi)           A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
with respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

 

(xii)          Copies certified by the Secretary or Assistant Secretary of each
Guarantor (or other individual performing similar functions) of (i) the by-laws
of such Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(xiii)         The Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

 

(xiv)        A Compliance Certificate calculated as of September 30, 2004; and

 

(xv)         Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

 

(b)           In the good faith judgment of the Agent and the Lenders:

 

--------------------------------------------------------------------------------


 

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          The Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 


SECTION 5.2.  CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.


 

The obligations of the Lenders to make any Loans, and of the Agent to issue
Letters of Credit, are all subject to the further condition precedent that:
(a) no Default or Event of Default shall have occurred and be continuing as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto; (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, shall be true and correct on
and as of the date of the making of such Loan or date of issuance of such Letter
of Credit with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances specifically and expressly permitted hereunder
and (c) in the case of the borrowing of Loans, the Agent shall have received a
timely Notice of Borrowing, Notice of Swingline Borrowing or Notice of Alternate
Currency Borrowing, as the case may be.  Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,

 

--------------------------------------------------------------------------------


 

unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event).  In
addition, if such Credit Event is the making of a Loan or the issuance of a
Letter of Credit, the Borrower shall be deemed to have represented to the Agent
and the Lenders at the time such Loan is made or Letter of Credit is issued that
all conditions to the occurrence of such Credit Event contained in this
Article V. have been satisfied.

 


SECTION 5.3.  CONDITIONS AS COVENANTS.


 

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 5.1. and
5.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the date of the making of such Loans or
the issuance of such Letter of Credit.

 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


 


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is a corporation, partnership or other legal entity, duly organized
or formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized would have, in each instance,
a Material Adverse Effect.

 

(b)           Ownership Structure.  As of the Agreement Date Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary and/or
an Excluded Subsidiary.  The parties hereto acknowledge that as of the Agreement
Date, neither HPT nor SNH is a Subsidiary.  Except as disclosed in such
Schedule, as of the Agreement Date (i) each of the Borrower and its Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any

 

--------------------------------------------------------------------------------


 

class, or partnership or other ownership interests of any type in, any such
Person.  As of the Agreement Date Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

 

(c)           Authorization of Agreement, Etc.  The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  The Borrower and each other Loan Party
has the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby.  The Loan Documents to which the Borrower or
any other Loan Party is a party have been duly executed and delivered by the
duly authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein may be limited
by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc.  The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

(e)           Compliance with Law; Governmental Approvals.  The Borrower, each
Subsidiary and each other Loan Party is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Law
(including without limitation, Environmental Laws) relating to the Borrower, a
Subsidiary or such other Loan Party except for noncompliances which, and
Governmental Approvals the failure to possess which, would not, individually or
in the aggregate, cause a Default or Event of Default or have a Material Adverse
Effect.

 

(f)            Title to Properties; Liens.  As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary.  Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets.  As of the Agreement Date, there are no Liens against any
assets of the Borrower, any Subsidiary or any other Loan Party except for
Permitted Liens.

 

--------------------------------------------------------------------------------


 

(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the date set
forth in such Schedule, a complete and correct listing of all (i) Indebtedness
of the Borrower and its Subsidiaries, including without limitation, Guarantees
of the Borrower and its Subsidiaries, and indicating whether such Indebtedness
is Secured Indebtedness or Unsecured Indebtedness.  During the period from such
date to the Agreement Date, neither the Borrower nor any Subsidiary incurred any
material Indebtedness except as set forth on such Schedule.  The Borrower and
its Subsidiaries have performed and are in compliance with all of the terms of
such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Indebtedness.

 

(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Borrower, its Subsidiaries and the other Loan Parties that is a party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

 

(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of the Borrower,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any Subsidiary or any other Loan Party or any of its respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.  There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower, any Subsidiary or any other Loan Party.

 

(j)            Taxes.  All federal, state and other tax returns of the Borrower,
any Subsidiary or any other Loan Party required by Applicable Law to be filed
have been duly filed, and all federal, state and other taxes, assessments and
other governmental charges or levies upon the Borrower, any Subsidiary and each
other Loan Party and its respective properties, income, profits and assets which
are due and payable have been paid, except any such nonpayment which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of the Borrower, its Subsidiaries or any other Loan
Party is under audit.  All charges, accruals and reserves on the books of the
Borrower and each of its Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal year ending December 31, 2003, and the
related audited consolidated statements of income, shareholders’ equity and cash
flow for the fiscal year ending on such date, with the opinion thereon of Ernst
& Young LLP, and (ii) the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries for the fiscal quarter ending September 30,
2004, and the related unaudited consolidated statements of income and cash flow
of the Borrower and its consolidated Subsidiaries for the three fiscal quarter
period ending on such date.  Such financial statements (including in each case
related schedules and notes) are complete and correct and

 

--------------------------------------------------------------------------------


 

present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said financial statements or except as set forth on Schedule 6.1.(k).

 

(l)            No Material Adverse Change.  Since December 31, 2003, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole.  Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.

 

(m)          ERISA.  Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect.  As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)           Not Plan Assets; No Prohibited Transaction.  None of the assets of
the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults.  Neither the Borrower, any Subsidiary nor any
other Loan Party is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Borrower, any
Subsidiary or any other Loan Party under any agreement (other than this
Agreement) or judgment, decree or order to which the Borrower or any Subsidiary
or other Loan Party is a party or by which the Borrower or any Subsidiary or
other Loan Party or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

(p)           Environmental Laws.  Each of the Borrower, its Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect. 
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) the Borrower is not aware of, and has not
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Borrower, its Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any pollutant,
contaminant, chemical, or industrial, toxic, or other Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

 

(q)           Investment Company; Public Utility Holding Company.  Neither the
Borrower nor any Subsidiary nor any other Loan Party is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  Neither the Borrower, any Subsidiary nor any other
Loan Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)           Affiliate Transactions.  Except as permitted by Section 9.10.,
neither the Borrower, any Subsidiary nor any other Loan Party is a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.

 

(t)            Intellectual Property.  Each of the Borrower and each Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
material patents, licenses, franchises, trademarks, trademark rights, trade
names, trade name rights, trade secrets and copyrights (collectively,
“Intellectual Property”) used in the conduct of its businesses as now conducted
and as contemplated by the Loan Documents, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of

 

--------------------------------------------------------------------------------


 

any other Person except for such Intellectual Property, the absence of which,
and for conflicts which, could not reasonably be expected to have a Material
Adverse Effect.  The Borrower and each such Subsidiary have taken all such steps
as they deem reasonably necessary to protect their respective rights under and
with respect to such Intellectual Property.  No material claim has been asserted
by any Person with respect to the use of any Intellectual Property by the
Borrower or any Subsidiary, or challenging or questioning the validity or
effectiveness of any Intellectual Property.  The use of such Intellectual
Property by the Borrower, its Subsidiaries and the other Loan Parties, does not
infringe on the rights of any Person, subject to such claims and infringements
as do not, in the aggregate, give rise to any liabilities on the part of the
Borrower and its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.

 

(u)           Business.  As of the Agreement Date, the Borrower and its
Subsidiaries are engaged substantially in the business of owning, operating and
developing office and industrial assets, together with other business activities
incidental thereto, as currently in use at the Properties.

 

(v)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with or relating in any way to this Agreement, contained any
untrue statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading.  All financial
statements furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods.  All financial projections and other forward
looking statements prepared by or on behalf of the Borrower, any Subsidiary or
any other Loan Party that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions.  No fact is known to the Borrower which has had, or may in the
future have (so far as the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.

 

(x)            REIT Status.  The Borrower qualifies as a REIT and is in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Borrower to maintain its status as a REIT.

 

--------------------------------------------------------------------------------


 

(y)           Unencumbered Assets.  As of the Agreement Date, Part I of
Schedule 6.1.(y) is a correct and complete list of all Unencumbered Assets and
Part II of such Schedule is a correct and complete list of all Unencumbered
Mortgage Notes.  Each of the Properties included by the Borrower in calculations
of Unencumbered Asset Value satisfies all of the requirements contained in the
definition of “Unencumbered Asset”.  Each of the promissory notes included by
the Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Mortgage Note”.

 

(z)            Foreign Assets Control.  None of the Borrower, any Subsidiary or
any Affiliate of the Borrower: (i) is a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (the “OFAC”) as published from time
to time; or (ii) is (A) an agency of the government of a country, (B) an
organization controlled by a country, or (C) a Person resident in a country that
is subject to a sanctions program identified on the list maintained by the OFAC
and published from time to time, as such program may be applicable to such
agency, organization or Person; or (iii) derives more than 15% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or Person.

 


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement.  All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

 


ARTICLE VII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 9.7., the Borrower shall preserve
and maintain, and cause each Subsidiary and each other Loan Party to preserve
and maintain, its

 

--------------------------------------------------------------------------------


 

respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.


 

The Borrower shall comply, and cause each Subsidiary and each other Loan Party
to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.

 


SECTION 7.3.  MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties, or cause to be protected and preserved,
and maintain, or cause to be maintained, in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and
(b) make, or cause to be made, all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 


SECTION 7.4.  CONDUCT OF BUSINESS.


 

The Borrower shall at all times carry on, and cause its Subsidiaries and the
other Loan Parties to carry on, its respective businesses as described in
Section 6.1.(u).

 


SECTION 7.5.  INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain, or
cause to be maintained, commercially reasonable insurance with financially sound
and reputable insurance companies and from time to time deliver to the Agent or
any Lender upon its request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.


 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge, or cause to be paid and discharged, when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is

 

--------------------------------------------------------------------------------


 

being contested in good faith by appropriate proceedings which operate to
suspend the collection thereof and for which adequate reserves have been
established on the books of the Borrower, such Subsidiary or such other Loan
Party, as applicable, in accordance with GAAP.

 


SECTION 7.7.  VISITS AND INSPECTIONS.


 

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall be continuing, in which case the exercise by the Agent or such Lender of
its rights under this Section shall be at the expense of the Borrower), as the
case may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.  If requested
by the Agent, the Borrower shall execute an authorization letter addressed to
its accountants authorizing the Agent or any Lender to discuss the financial
affairs of the Borrower and any Subsidiary or any other Loan Party with its
accountants.

 


SECTION 7.8.  USE OF PROCEEDS; LETTERS OF CREDIT.


 

The Borrower shall use the proceeds of all Loans and all Letters of Credit for
the repayment of Indebtedness, the acquisition of Properties, working capital
and other general business purposes only.  The Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, use any part of such proceeds or
Letters of Credit to (a) purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) finance any operations, investments or activities in, or
make any payments to, any country, agency, organization, or Person described in
clause (ii) of Section 6.1.(z).

 


SECTION 7.9.  ENVIRONMENTAL MATTERS.


 

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  If the Borrower, any Subsidiary or any other Loan Party shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Borrower, any Subsidiary or
any other Loan Party to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that the Borrower, any Subsidiary or any other Loan Party
may be liable or responsible for costs associated with a response to or

 

--------------------------------------------------------------------------------


 

cleanup of a release of Hazardous Materials or any damages caused thereby, and
such notices, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, the Borrower shall provide the Agent and each
Lender with a copy of such notice within 30 days after the receipt thereof by
the Borrower, any Subsidiary or any other Loan Party.  The Borrower shall, and
shall cause its Subsidiaries and the other Loan Parties to, take, or cause to be
taken, promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

 


SECTION 7.10.  BOOKS AND RECORDS.


 

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 7.11.  FURTHER ASSURANCES.


 

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver, or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 


SECTION 7.12.  NEW SUBSIDIARIES/GUARANTORS.


 

(a)           Requirement to Become Guarantor.  Within 30 days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Agent each of the following
items, each in form and substance satisfactory to the Agent: (a) an Accession
Agreement executed by such Material Subsidiary and (b) the items with respect to
such Material Subsidiary that would have been delivered under
Sections 5.1.(a)(iv) and (ix) through (xii) if such Material Subsidiary had been
one on the Effective Date; provided, however, promptly (and in any event within
5 Business Days) upon any Excluded Subsidiary ceasing to be subject to the
restriction which prevented it from delivering an Accession Agreement pursuant
to this Section, such Subsidiary shall comply with the provisions of this
Section.

 

(b)           Release of a Guarantor.  The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor meets, or will meet
simultaneously with its release from the Guaranty, all of the provisions of the
definition of the term “Excluded Subsidiary” or has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release.  Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence

 

 

--------------------------------------------------------------------------------


 

(both as of the date of the giving of such request and as of the date of the
effectiveness of such request) are true and correct with respect to such
request.

 


SECTION 7.13.  REIT STATUS.


 

The Borrower shall at all times maintain its status as a REIT.

 


SECTION 7.14.  EXCHANGE LISTING.


 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE VIII. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 45 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP then in effect, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).  Together with such
financial statements, the Borrower shall deliver reports, in form and detail
satisfactory to the Agent, setting forth: (a) a statement of Funds From
Operations for the fiscal quarter then ending; (b) a listing of capital
expenditures made during the fiscal quarter then ended; and (c) a listing of all
Properties acquired during such fiscal quarter, including the net operating
income of each such Property, acquisition costs and related mortgage debt, if
any.

 


SECTION 8.2.  YEAR-END STATEMENTS.


 

Within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in

 

--------------------------------------------------------------------------------


 

accordance with GAAP then in effect, the consolidated financial position of the
Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period and (b) independent certified public accountants of
recognized national standing, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Agent and the Lenders pursuant to this Agreement. 
Together with such financial statements, the Borrower shall deliver a report,
certified by the chief financial officer or chief accounting officer of
Borrower, in form and detail reasonably satisfactory to the Agent, setting forth
the Net Operating Income for each Property for such fiscal year.

 


SECTION 8.3.  COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit K (a
“Compliance Certificate”) executed by the chief financial officer or chief
accounting officer of the Borrower: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections 9.1.
through 9.3. and 9.6., and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.

 


SECTION 8.4.  OTHER INFORMATION.


 

(a)           Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to the Borrower or its Board of Trustees
by its independent public accountants;

 

(b)           Securities Filings.  Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)           Shareholder Information.  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

 

(d)           ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or

 

--------------------------------------------------------------------------------


 

required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of the Borrower setting forth details
as to such occurrence and the action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;

 

(e)           Litigation.  To the extent the Borrower or any Subsidiary is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Borrower or any of its Subsidiaries are being audited;

 

(f)            Modification of Organizational Documents.  A copy of any
amendment to the articles of incorporation, bylaws, partnership agreement or
other similar organizational documents of the Borrower or any other Loan Party
promptly upon the Agent’s request;

 

(g)           Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
Subsidiary or any other Loan Party which has had or could reasonably be expected
to have Material Adverse Effect;

 

(h)           Default. Notice of the occurrence of any of the following promptly
upon a Responsible Officer obtaining knowledge thereof: (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower, any Subsidiary or any other Loan Party under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

(i)            Judgments.  Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against the Borrower, any Subsidiary or
any other Loan Party or any of their respective properties or assets;

 

--------------------------------------------------------------------------------


 

(j)            Notice of Violations of Law.  Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect;

 

(k)           Material Subsidiary.  Prompt notice of any Person becoming a
Material Subsidiary;

 

(l)            Material Asset Sales.  Prompt notice of the sale, transfer or
other disposition of any material assets of the Borrower, any Subsidiary or any
other Loan Party to any Person other than the Borrower, any Subsidiary or any
other Loan Party;

 

(m)          Patriot Act Information.  From time to time and promptly upon each
request, information identifying the Borrower as a Lender may request in order
to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

 

(n)           Other Information.  From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Borrower
or any of its Subsidiaries as the Agent or any Lender may reasonably request.

 


ARTICLE IX. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 


SECTION 9.1.  FINANCIAL COVENANTS.


 

The Borrower shall not permit:

 

(a)           Leverage Ratio.  The ratio of (i) Total Indebtedness to (ii) Total
Asset Value, to exceed 0.60 to 1.0 at any time.

 

(b)           Interest Coverage Ratio.  The ratio of (i) EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for the fiscal quarter
of the Borrower most recently ending to (ii) Interest Expense of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, to be
less than 2.0 to 1.0 at any time.

 

(c)           Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted
EBITDA for the fiscal quarter of the Borrower most recently ending to (ii) Fixed
Charges for such period, to be less than 1.50 to 1.00 at any time.

 

(d)           Secured Indebtedness.  The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries to (ii) Total Asset Value, to be greater than
0.35 to 1.00 at any time.

 

--------------------------------------------------------------------------------


 

(e)           Unencumbered Leverage Ratio.  The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness, to be less than 1.670 to 1.00 at any time.

 

(f)            Unencumbered Interest Coverage Ratio.  The ratio of
(i) Unencumbered Net Operating Income to (ii) Unsecured Debt Service for the
Borrower’s fiscal quarter most recently ending, to be less than 2.0 to 1.0 at
any time.

 

(g)           Minimum Tangible Net Worth.  Tangible Net Worth at any time to be
less than (i) $1,250,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected by the Borrower or any Subsidiary (other than Equity
Issuances to the Borrower or any Subsidiary) after the Agreement Date.

 

(h)           Floating Rate Debt.  The aggregate principal amount of all
outstanding Floating Rate Debt to exceed at any time an amount equal to the
greater of (i) 25.0% of Total Asset Value and (ii) the sum of (x) the aggregate
amount of the Commitments plus (y) the aggregate principal balance of loans
outstanding under that certain Term Loan Agreement dated as of February 25, 2004
by and among the Borrower, the financial institutions from time to time party
thereto as “Lenders” and Wachovia Bank, National Association, as Agent.

 

(i)            Total Assets Owned by Borrower and Guarantors.  The amount of
Total Asset Value directly owned by the Borrower and the Guarantors to be less
than 95.0% of Total Asset Value (excluding the amount of Total Asset Value, if
any, then attributable to Excluded Subsidiaries).

 


SECTION 9.2.  INDEBTEDNESS.


 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, create, incur, assume, or permit or suffer to exist, any Indebtedness
other than the following:

 

(a)           the Obligations;

 

(b)           Indebtedness set forth on Schedule 6.1.(g);

 

(c)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries; provided, however, that the obligations of the Borrower and each
Guarantor in respect of such intercompany Indebtedness shall be subordinate to
the Obligations; and

 

(d)           any other Indebtedness of a type not described above in this
Section and created, incurred or assumed after the Agreement Date so long as
immediately prior to the creation, incurring or assumption thereof, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.

 


SECTION 9.3. CERTAIN PERMITTED INVESTMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, make any Investment in or otherwise own the following items which
would cause the aggregate

 

--------------------------------------------------------------------------------


 

value of all such holdings of the Borrower and such Subsidiaries (without
duplication) to exceed 40.0% of Total Asset Value at any time:

 

(a)           Investments in Persons which are not Subsidiaries (including
ownership of Indebtedness secured by real property but excluding the Borrower’s
Investments in SNH and HPT);

 

(b)           Developable Property; and

 

(c)           Assets Under Development, measured by the aggregate Construction
Budget for all such Assets Under Development; for purposes of this subsection,
(i) ”Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given piece of real property (including without limitation,
the cost of acquiring such piece of real property (except to the extent any
portion thereof is Developable Property included in the immediately preceding
subsection (b)), reserves for construction interest and operating deficits,
tenant improvements, leasing commissions, and infrastructure costs), as
reasonably determined by the Borrower in good faith and (ii) real property under
construction to be (but not yet) acquired by the Borrower or a Subsidiary upon
completion of construction pursuant to a contract in which the seller of such
real property is required to complete construction prior to, and as a condition
precedent to, such acquisition, shall be subject to this subsection.

 


SECTION 9.4.  INVESTMENTS GENERALLY.


 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)           Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);

 

(b)           Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) if such Subsidiary is (or after giving effect to such
Investment would become) a Material Subsidiary and is not an Excluded
Subsidiary, the terms and conditions set forth in Section 7.12. are satisfied;

 

(c)           Investments permitted under Section 9.3.;

 

(d)           Investments in Cash Equivalents;

 

(e)           intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.;

 

(f)            loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

--------------------------------------------------------------------------------


 

(g)           any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of
Section 7.4.

 

Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment
that is an Equity Interest in HPT or SNH, or permit any such Investment to be
outstanding on and after the Agreement Date, other than the Investments set
forth on Schedule 9.4.

 


SECTION 9.5.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.;

 

(b)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge except for a Negative Pledge contained in any agreement (i) evidencing
Indebtedness which the Borrower or such Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2.; (ii) which Indebtedness is secured
by a Lien permitted to exist and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into;

 

(c)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Subsidiary; (ii) pay any
Indebtedness owed to the Borrower or any Subsidiary; (iii) make loans or
advances to the Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to the Borrower or any Subsidiary.

 


SECTION 9.6.  RESTRICTED PAYMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, declare or make any Restricted Payment; provided, however, that:

 

(a)           the Borrower may (x) declare and make cash distributions to its
common shareholders during any fiscal year in an aggregate amount not to exceed
the greater of (i) 90.0% of Funds From Operations of the Borrower for such
fiscal year or (ii) the amount for the Borrower to remain in compliance with
Section 7.13. and (y) declare and make Preferred Dividends;

 

--------------------------------------------------------------------------------


 

(b)           the Borrower may declare and make cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;

 

(c)           the Borrower may make cash payments to repurchase outstanding
shares of any of its Preferred Stock, common stock or other similar common
Equity Interests;

 

(d)           Subsidiaries may declare and pay Restricted Payments to the
Borrower or any other Subsidiary; and

 

(e)           the Borrower may declare and make distributions of any
extraordinary distributions received by the Borrower in respect of its
Investments in SNH and HPT.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Borrower
may only declare or make cash distributions to its shareholders during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.13.  If a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(f) or
Section 10.1.(g) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 10.2.(a), the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Subsidiary.

 


SECTION 9.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.


 

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)           any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)           the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)           a Person may merge with and into the Borrower so long as (i) the
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and (iii) the Borrower shall have given
the Agent and the Lenders at least 10 Business Days’ prior

 

--------------------------------------------------------------------------------


 

written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower);
and

 

(d)           the Borrower and each Subsidiary may sell, transfer or dispose of
assets among themselves.

 


SECTION 9.8.  FISCAL YEAR.


 

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 


SECTION 9.9.  MODIFICATIONS TO ADVISORY AGREEMENT AND OTHER MATERIAL CONTRACTS.


 

The Borrower shall not default in any material respect in the performance of any
of its obligations under the Advisory Agreement or the Management Agreement or
permit the Advisory Agreement or the Management Agreement to be canceled or
terminated prior to its stated maturity. The Borrower shall not enter into any
material amendment, modification or waiver of or with respect to any of the
terms of the Advisory Agreement or the Management Agreement, except for
extensions thereof.  With respect to Material Contracts other than the Advisory
Agreement and the Management Agreement, the Borrower shall not, and shall not
permit any Subsidiary or other Loan Party to, enter into any amendment or
modification to any such Material Contract which could reasonably be expected to
have a Material Adverse Effect.

 


SECTION 9.10.  TRANSACTIONS WITH AFFILIATES.


 

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 


SECTION 9.11.  ERISA EXEMPTIONS.


 

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 


ARTICLE X. DEFAULT


 


SECTION 10.1.  EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

--------------------------------------------------------------------------------


 

(a)           Default in Payment of Principal.  The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)           Default in Payment of Interest and Other Obligations.  The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

 

(c)           Default in Performance.  (i) The Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 8.4.(h)
or in Article IX. or (ii) the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and such failure shall continue for a period of
30 days after the earlier of (x) the date upon which a Responsible Officer of
the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Agent.

 

(d)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

(e)           Indebtedness Cross-Default.

 

(i)            The Borrower, any Subsidiary or any other Loan Party shall fail
to pay when due and payable the principal of, or interest on, any Indebtedness
or Subordinated Debt (other than (A) the Loans and (B) Nonrecourse Indebtedness
of Excluded Subsidiaries) having an aggregate outstanding principal amount of
$25,000,000 or more (“Material Indebtedness”) or any Excluded Subsidiary shall
fail to pay when due and payable the principal of, or interest on, Nonrecourse
Indebtedness having an aggregate outstanding principal amount of $75,000,000 or
more; or

 

(ii)           (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)          any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or both, would permit any
holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or

 

--------------------------------------------------------------------------------


 

holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity.

 

(f)            Voluntary Bankruptcy Proceeding.  The Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall:  (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(g)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total Asset Value, or (z) a Subsidiary (other than an
Excluded Subsidiary all the Indebtedness of which is Nonrecourse Indebtedness)
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) or any other Loan Party, in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Borrower, such
Subsidiary or such other Loan

 

--------------------------------------------------------------------------------


 

Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

(h)           Litigation; Enforceability.  The Borrower or any other Loan Party
shall disavow, revoke or terminate (or attempt to terminate) any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)            Judgment.  A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any Subsidiary or any other
Loan Party, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order (x) for which insurance has not been acknowledged in writing
by the applicable insurance carrier (or the amount as to which the insurer has
denied liability) or (y) is not otherwise subject to indemnification or
reimbursement on reasonable terms and conditions by Persons reasonably likely to
honor such indemnification or reimbursement obligations, exceeds, individually
or together with all other such outstanding judgments or orders entered against
(1) the Borrower or any Guarantor, $25,000,000, or (2) any other Subsidiaries,
$50,000,000 or (B) in the case of an injunction or other non-monetary judgment,
such judgment could reasonably be expected to have a Material Adverse Effect.

 

(j)            Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower, any Subsidiary or
any other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, (1) for the Borrower or any
Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000 and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $10,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer, any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer

 

--------------------------------------------------------------------------------


 

Plans which could cause one or more members of the ERISA Group to incur a
current payment obligation in excess of $10,000,000.

 

(l)            Loan Documents.  An Event of Default (as defined in any of the
other Loan Documents) shall occur.

 

(m)          Change of Control.

 

(i)            Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 15% of the total voting power of the then
outstanding voting stock of the Borrower; or

 

(ii)           during any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office; or

 

(iii)          at least 375,000 shares of the outstanding common stock of the
Borrower (such number to be adjusted for any division, reclassification, stock
dividend and any other similar dilutive events) shall cease to be owned
beneficially and of record by (A) Barry M. Portnoy; (B) any of his immediate
family members consisting of his spouse and lineal descendants (whether natural
or adopted), and (C) any corporations, limited liability companies, trusts or
other legal entities which are beneficially owned solely by any of the
foregoing; or

 

(iv)          RMR shall cease for any reason to act as the sole investment
advisor to the Borrower.

 


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)            Automatic.  Upon the occurrence of an Event of Default specified
in Sections 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding, (ii) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default for deposit into the Collateral
Account and (iii) all of the other Obligations of the Borrower,

 

--------------------------------------------------------------------------------


 

including, but not limited to, the other amounts owed to the Lenders, the
Swingline Lender and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments, the Swingline Commitment, the Alternate Currency Commitment, the
obligation of the Lenders to make Loans, and the obligation of the Agent to
issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

 

(ii)           Optional.  If any other Event of Default shall have occurred and
be continuing, the Agent shall, at the direction of the Requisite Lenders: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such other
Event of Default for deposit into the Collateral Account and (3) all of the
other Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the Alternate Currency Commitment,
the obligation of the Lenders to make Loans hereunder and the obligation of the
Agent to issue Letters of Credit hereunder.

 

(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

 


SECTION 10.3.  REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Sections 10.1.(f) or 10.1.(g), the
Commitments shall immediately and automatically terminate.

 


SECTION 10.4.  ALLOCATION OF PROCEEDS.


 

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts

 

--------------------------------------------------------------------------------


 

payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:

 

(a)           amounts due to the Agent and the Lenders in respect of fees and
expenses due under Section 12.2.;

 

(b)           payments of interest on Swingline Loans;

 

(c)           payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(d)           payments of principal of Swingline Loans;

 

(e)           payments of principal of all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(f)            amounts to be deposited into the Collateral Account in respect of
Letters of Credit;

 

(g)           amounts due the Agent and the Lenders pursuant to Sections 11.7.
and 12.9.;

 

(h)           payments of all other amounts due and owing by the Borrower under
any of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 


SECTION 10.5.  COLLATERAL ACCOUNT.


 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Agent, for the ratable benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below).  The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section and in Section 2.14.

 

(b)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that

 

--------------------------------------------------------------------------------


 

the Agent shall not have any responsibility for taking any necessary steps to
preserve rights against any parties with respect to any funds held in the
Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.

 

(d)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 5 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.

 

(f)            The Borrower shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 


SECTION 10.6.  PERFORMANCE BY AGENT.


 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein.  In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 


SECTION 10.7.  RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

--------------------------------------------------------------------------------


 


ARTICLE XI. THE AGENT


 


SECTION 11.1.  AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 


SECTION 11.2.  AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any

 

--------------------------------------------------------------------------------


 

action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement or any other Loan
Document; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons (except for the delivery to it of any certificate or document
specifically required to be delivered to it pursuant to Section 5.1.) or inspect
the property, books or records of the Borrower or any other Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties.

 


SECTION 11.3.  NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

 


SECTION 11.4.  WACHOVIA AS LENDER.


 

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

--------------------------------------------------------------------------------


 


SECTION 11.5.  APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof. 
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.  Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 


SECTION 11.6.  LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the Loan Parties, the Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Agent under this Agreement or any of the other
Loan Documents, the Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates.

 

--------------------------------------------------------------------------------


 

Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

 


SECTION 11.7.  INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice.  Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws.  Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 


SECTION 11.8.  SUCCESSOR AGENT.


 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal,

 

--------------------------------------------------------------------------------


 

the Requisite Lenders (other than the Lender then acting as Agent, in the case
of the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and each of their
respective affiliates as a successor Agent).  If no successor Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the resigning Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from its duties and obligations under the Loan Documents.  Such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

 


SECTION 11.9.  TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders.  The titles of “Sole Arranger”, “Book Manager”,
“Syndication Agent” and “Documentation Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

 


ARTICLE XII. MISCELLANEOUS


 


SECTION 12.1.  NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

--------------------------------------------------------------------------------


 

If to the Borrower:

 

HRPT Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attention:  Treasurer

Telecopy Number:               (617) 332-2261

Telephone Number:             (617) 332-3990

 

If to the Agent:

 

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attention: David M. Blackman

Telecopy Number:               (704) 383-6205

Telephone Number:             (704) 374-6272

 

If to the Alternate Currency Lender:

 

Wachovia Bank, National Association, London Branch

3 Bishopsgate

London 3C2N 3AB

Attention: Ms. Maureen Hart

Telecopy Number:               +44 (0) 207 929 4645

Telephone Number:             +44 (0) 207 956 4309

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

 

--------------------------------------------------------------------------------


 


SECTION 12.2.  EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc. or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent and the Lenders for all their reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent, and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the Agent
and/or the Lenders may pay such amounts on behalf of the Borrower and either
deem the same to be Loans outstanding hereunder or otherwise Obligations owing
hereunder.

 


SECTION 12.3.  SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever Currency)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any affiliate of the Agent or such Lender, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such obligations shall be contingent or
unmatured.  Promptly following any such set-off the Agent shall notify the
Borrower thereof

 

--------------------------------------------------------------------------------


 

and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

 


SECTION 12.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE
OPTION OF THE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


SECTION 12.5.  SUCCESSORS AND ASSIGNS.


 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations under this Agreement without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

 

(c)           Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest, and (ii) after giving effect to any such participation by a Lender,
the amount of its Commitment, or if the Commitments have been terminated, the
aggregate outstanding principal balance of Notes held by it, in which it has not
granted any participating interests must be equal to at least $5,000,000. 
Except as otherwise provided in Section 12.3., no Participant shall have any
rights or benefits under this Agreement or any other Loan Document.  A
Participant shall not be entitled to receive any greater payment under
Section 3.12. than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.12. unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as
though it were a Lender.  In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release any
Guarantor (except as otherwise permitted under Section 7.12.(b)).  An assignment
or other transfer which is not permitted by subsection (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (c).  Upon request from the
Agent, a Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder and, if requested by the Agent, certify to the Agent
that such participation is permitted hereunder.

 

--------------------------------------------------------------------------------


 

(d)           Any Lender may with the prior written consent of the Agent and, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower (which consent, in each case, shall not be unreasonably withheld),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its Commitment and its other rights and obligations under this Agreement and
the Notes; provided, however, (i) no such consent by the Borrower or the Agent
shall be required in the case of any assignment to another Lender; (ii) any
partial assignment shall be in an amount at least equal to $5,000,000 and
integral multiples of $1,000,000 in excess thereof and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds Notes having an aggregate outstanding principal
balance, of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof; and (iii) each such assignment shall be effected by means of an
Assignment and Acceptance Agreement.  Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with a Commitment as set forth
in such Assignment and Acceptance Agreement (in addition to any Commitment
previously held by it as a Lender), and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection (d), the transferor Lender, the Agent and
the Borrower shall make appropriate arrangements so that new Notes are issued to
the Assignee and such transferor Lender, as appropriate.  In connection with any
such assignment, the transferor Lender shall pay to the Agent an administrative
fee for processing such assignment in the amount of $3,500; provided, however,
an Affected Lender assigning its Commitment pursuant to Section 4.5. shall not
be required to pay such fee in connection with such assignment.

 

(e)           The Agent shall maintain at the Principal Office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”).  The Agent shall
give each Lender and the Borrower notice of the assignment by any Lender of its
rights as contemplated by this Section.  The Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent.  Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment, the Agent shall, if such Assignment and Acceptance
Agreement has been completed and if the Agent receives the processing and
recording fee described in subsection (d) above, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(f)            In addition to the assignments and participations permitted under
the foregoing provisions of this Section, any Lender may assign and pledge all
or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any

 

--------------------------------------------------------------------------------


 

Operating Circular issued by such Federal Reserve Bank, and such Loans and Notes
shall be fully transferable as provided therein.  No such assignment shall
release the assigning Lender from its obligations hereunder.

 

(g)           A Lender may furnish any information concerning the Borrower, any
other Loan Party or any of their respective Subsidiaries in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) subject to compliance with Section 12.8.

 

(h)           Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

 

(i)            Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 


SECTION 12.6.  AMENDMENTS.


 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).  Notwithstanding the
foregoing, without the prior written consent of each Lender adversely affected
thereby, no amendment, waiver or consent shall do any of the following:
(i) increase the Commitments of the Lenders (except as contemplated by
Section 2.16.) or subject the Lenders to any additional obligations; (ii) reduce
the principal of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or Fees or other Obligations;
(iii) reduce the amount of any Fees payable hereunder; (iv) postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any Fees
or other Obligations, or extend the expiration date of any Letter of Credit
beyond the Termination Date; (v) change the Commitment Percentages (except as a
result of any increase in the aggregate amount of the Commitments contemplated
by Section 2.16., 3.11.(b) or 4.5.) or amend or otherwise modify the provisions
of Section 3.2.; (vi) amend the definition of “Unencumbered Asset Value” (or any
of the definitions used in such definition or the percentages or rates used in
the calculation thereof); (vii) modify the definition of the term “Requisite
Lenders” or modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof, including without limitation, any modification of this
Section if such modification would have such effect; (viii) release any
Guarantor from its obligations under the Guaranty (except as otherwise permitted
under Section 7.12.(b)); (ix) or increase the number of Interest Periods for

 

--------------------------------------------------------------------------------


 

LIBOR Loans under Section 2.6.; or (x) amend or otherwise modify the provisions
of Section 2.15.  In addition, no amendment, waiver or consent unless in writing
and signed by the Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Agent under this Agreement
or any of the other Loan Documents.  Any amendment, waiver or consent relating
to Section 2.3. or the obligations of the Swingline Lender under this Agreement
or any other Loan Document shall, in addition to the Lenders required above to
take such action, require the written consent of the Swingline Lender.  Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Alternate Currency Lender under this Agreement or any other Loan Documents
shall, in addition to the Lenders required above to take such action, require
the written consent of the Alternate Currency Lender.  No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein.  Except as
otherwise provided in Section 11.5., no course of dealing or delay or omission
on the part of the Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

 


SECTION 12.7.  NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 


SECTION 12.8.  CONFIDENTIALITY.


 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably requested by any
potential or actual Assignee, Participant or other transferee in connection with
the contemplated transfer of any Commitment or participations therein as
permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; (d) to the Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) after the happening and during the
continuance of an Event of Default, to any other Person, in connection with the

 

--------------------------------------------------------------------------------


 

exercise by the Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section actually
known to such Lender to be such a breach or (y) becomes available to the Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate.  Notwithstanding the foregoing, the Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.

 


SECTION 12.9.  INDEMNIFICATION.

 

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, any affiliate of the Agent and each of the Lenders and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or such Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent they constitute gross
negligence or willful misconduct of such Indemnified Party; or (ix) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws.

 

 

--------------------------------------------------------------------------------


 

(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

 

(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

--------------------------------------------------------------------------------



SECTION 12.10.  TERMINATION; SURVIVAL.

 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate. 
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2., 12.9.
and 12.18., and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 


SECTION 12.11.  SEVERABILITY OF PROVISIONS.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 


SECTION 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.13.  COUNTERPARTS.

 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 12.14.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 


SECTION 12.15.  LIMITATION OF LIABILITY.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection

 

--------------------------------------------------------------------------------


 

with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.  The Borrower hereby waives, releases, and
agrees not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 


SECTION 12.16.  ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.

 


SECTION 12.17.  CONSTRUCTION.

 

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 


SECTION 12.18.  JUDGMENT CURRENCY.

 

The obligation of the Borrower to make payments to or for the account of the
Alternate Currency Lender of the principal of and interest on Alternate Currency
Loans in the Currency specified for such payment shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other Currency, except to the extent that
such tender or recovery shall result in the actual receipt by the Agent or the
Alternate Currency Lender, as applicable, of the full amount of the particular
Currency expressed to be payable pursuant to the applicable Loan Document. The
Agent or the Alternate Currency Lender, as applicable, shall, using all amounts
obtained or received from the Borrower pursuant to any such tender or recovery
in payment of principal of and interest on such Obligations, promptly purchase
the applicable Currency at the most favorable spot exchange rate determined by
the Agent or the Agent’s Correspondent, in the case of the Agent, or by the
Alternate Currency Lender, as applicable, to be available to it. The obligation
of the Borrower to make payments to or for the account of the Alternate Currency
Lender in respect of Alternate Currency Loans in the applicable Currency shall
be enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable Currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the Currency
expressed to be payable pursuant to the applicable Loan Document.  Not in
limitation of the foregoing but not in duplication of amounts payable under
Section 4.10., the Borrower shall indemnify and hold harmless the Alternate
Currency Lender against any loss incurred by the Alternate Currency Lender as a
result of any payment or recovery described in this Section and as a result of
any

 

--------------------------------------------------------------------------------


 

variation having occurred in rates of exchange between the date of any such
amount becoming due under this Agreement or any other Loan Document and the date
of actual payment thereof, except to the extent such loss results from the
failure of the Agent or the Alternate Currency Lender to fulfill its obligations
under this Section. The foregoing indemnity shall constitute a separate and
independent obligation of the Borrower and shall continue in full force and
effect notwithstanding any such payment or recovery.

 


SECTION 12.19.  PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 


SECTION 12.20.  LIABILITY OF TRUSTEES, ETC.


 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
JULY 1, 1994, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “HRPT PROPERTIES
TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES,
BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE BORROWER. 
ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS
OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.  THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.

 


SECTION 12.21.  NO NOVATION.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

--------------------------------------------------------------------------------


 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

 

BORROWER:

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Adam Portnoy

 

 

 

Name: Adam Portnoy

 

 

Title: Executive Vice President

 

 

 

 

 

 

Attest:

/s/ Jennifer B. Clark

 

 

 

Name: Jennifer B. Clark

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, as a Lender and as Swingline Lender

 

 

 

 

 

By:

/s/ David Blackman

 

 

 

Name: David Blackman

 

 

Title: Director

 

 

 

Commitment Amount:

 

 

 

$60,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wachovia Bank, National Association

 

301 South College Street

 

Mail Code:  NC0172

 

Charlotte, North Carolina 28288

 

Attn: David M. Blackman

 

Telephone:

(704) 374-6272

 

Telecopier:

(704) 383-6205

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

COMMERZBANK AG NEW YORK AND GRAND
CAYMAN BRANCHES

 

 

 

 

 

By:

/s/ James Brett

 

 

 

Name:  James Brett

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

By:

/s/ Ralph C. Marra, Jr.

 

 

 

Name:  Ralph C. Marra, Jr.

 

 

Title:  Vice President

 

 

 

Commitment Amount:

 

 

 

$45,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Commerzbank AG New York and
Grand Cayman Branches

 

2 World Financial Center

 

New York, New York  10281-1050

 

Attn:  Douglas Traynor

 

Telephone:

(212) 266-7569

 

Telecopy:

(212) 266-7565

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Blake K. Thompson

 

 

 

Name:  Blake K. Thompson

 

 

Title:  Vice President

 

 

 

Commitment Amount:

 

 

 

$45,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

SunTrust Bank

 

8330 Boone Blvd.

 

Vienna, Virginia  22182

 

Attn:  Blake K. Thompson

 

Telephone:

(703) 442-1561

 

Telecopy:

(703) 442-1570

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

 

 

Name: Gordon MacArthur

 

 

Title: Authorized Signatory

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza

 

New York, New York, 10006-1404

 

 

 

Addresses for Notices:

 

 

 

Royal Bank of Canada

 

New York Branch

 

One Liberty Plaza, 3rd Floor

 

New York, New York 10006-1404

 

Attn: Manager, Loans Administration

 

Telephone:

(212) 428-6369

 

Telecopy:

(212) 428-2372

 

 

 

with a copy to:

 

 

 

Royal Bank of Canada

 

One Liberty Plaza, 3rd Floor

 

New York, New York 10006-1404

 

Attn: G. MacArthur

 

Telephone:

(212) 428-2324

 

Telecopy:

(212) 428-6459

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

/s/ Rick Laudisi

 

 

 

Name: Rick Laudisi

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

The Bank of New York

 

One Wall Street

 

New York, New York 10286

 

Attn: Jamia Jasper

 

Telephone:

(212) 635-8245

 

Telecopy:

(212) 809-9526

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

EMIGRANT SAVINGS BANK

 

 

 

 

 

By:

/s/ Jansen Noyes, III

 

 

 

Name: Jansen Noyes, III

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Emigrant Savings Bank

 

5 East 42nd Street

 

New York, New York 10017

 

Attn: Jansen Noyes, III

 

Telephone:

(212) 850-4810

 

Telecopy:

(212) 850-4608

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Andrew D. Coler

 

 

 

Name: Andrew D. Coler

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

PNC Bank, National Association

 

1600 Market Street

 

30th Floor

 

Philadelphia, Pennsylvania 19103

 

Attn: Andrew D. Coler

 

Telephone:

(215) 585-6129

 

Telecopy:

(215) 585-5806

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

 

Name: William M. Ginn

 

 

Title: General Manager

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue

 

New York, New York 10172

 

Attn: Charles J. Sullivan

 

Telephone:

(212) 224-4178

 

Telecopy:

(212) 224-4887

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Raarup

 

 

 

Name: Michael Raarup

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

U.S. Bank National Association

 

800 Nicollet Mall

 

3rd Floor

 

BC-MN-H03A

 

Minneapolis, Minnesota 55402

 

Attn: Mike Raarup

 

Telephone:

(612) 303-3586

 

Telecopy:

(612) 303-2270

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Frederick G. Bright

 

 

 

Name: Frederick G. Bright

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Wells Fargo Bank

 

Real Estate Group

 

121 High Street, 5th Floor

 

Boston, Massachusetts 02110

 

Attn: Frederick G. Bright

 

Telephone:

(617) 574-6310

 

Telecopy:

(617) 772-9337

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

BANKNORTH, N.A.

 

 

 

 

 

By:

/s/ Peter M. Brockelman

 

 

 

Name: Peter M. Brockelman

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$30,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Banknorth, N.A.

 

370 Main Street

 

Worcester, Massachusetts 01608

 

Attn: Karen J. Maneen

 

Telephone:

(508) 368-6540

 

Telecopy:

(508) 368-6522

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

AMSOUTH BANK

 

 

 

 

 

By:

/s/ David G. Ellis

 

 

 

Name: David G. Ellis

 

 

Title: Asst. Vice President

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

AmSouth Bank

 

1900 5th Avenue North

 

BAC 15th Floor

 

Birmingham, Alabama 35203

 

Attn: David Ellis

 

Telephone:

(205) 581-7646

 

Telecopy:

(205) 326-4075

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Thomas A. Batterham

 

 

 

Name: Thomas A. Batterham

 

 

Title: Managing Director

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Montreal

 

115 S. LaSalle Street

 

10W

 

Chicago, Illinois 60603

 

Attn: Eduardo Mendoza

 

Telephone:

(312) 461-7521

 

Telecopy:

(312) 293-5852

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

COMERICA BANK

 

 

 

By:

/s/ Jessica L. Kempf

 

 

 

Name: Jessica L. Kempf

 

 

Title: Assistant Vice President

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Comerica Bank

 

500 Woodward Avenue

 

7th Floor

 

Detroit, Michigan 48226-3256

 

Attn: Jessica Kempf

 

Telephone:

(313) 222-6140

 

Telecopy:

(313) 222-9295

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

MALAYAN BANKING BERHAD

 

 

 

 

 

By:

/s/ Wan Fadzmi Othman

 

 

 

Name: Wan Fadzmi Othman

 

 

Title: General Manager

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Malayan Banking Berhad

 

400 Park Avenue

 

9th Floor

 

New York, New York 10022

 

Attn: Nor Akmar Wallace

 

Telephone:

(212) 303-1319

 

Telecopy:

(212) 308-0109

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

Name: Bertram H. Tang

 

 

Title: Senior Vice President

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Mizuho Corporate Bank, Ltd.

 

1251 Avenue of the Americas, 33rd Floor

 

New York, New York 10020

 

Attn: Randy P. Fleisher

 

Telephone:

(212) 282-3175

 

Telecopy:

(212) 282-4488

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Carina T. Huynh

 

 

 

Name: Carina T. Huynh

 

 

Title: Vice President

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Societe Generale

 

1221 Avenue of the Americas

 

New York, New York 10020

 

Attn: Carina Huynh

 

Telephone:

(212) 278-5422

 

Telecopy:

(212) 278-7614

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

SOVEREIGN BANK

 

 

 

 

 

By:

/s/ Katherine Felpel

 

 

 

Name: Katherine Felpel

 

 

Title: Assistant Vice President

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Sovereign Bank

 

75 State Street

 

MA1 SST 04-11

 

Boston, Massachusetts 02109

 

Attn: T. Gregory Donohue

 

Telephone:

(617) 757-5578

 

Telecopy:

(617) 757-5652

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

UFJ BANK LIMITED

 

 

 

 

 

By:

/s/ Yoichi Orikasa

 

 

 

Name: Yoichi Orikasa

 

 

Title: Deputy General Manager

 

 

 

Commitment Amount:

 

 

 

$25,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

UFJ Bank Limited

 

55 East 52nd Street

 

New York, New York 10055

 

Attn: Jesse McDonald

 

Telephone:

(212) 339-6210

 

Telecopy:

(212) 754-1304

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

CHANG HWA COMMERCIAL BANK, LTD.

 

 

 

 

 

By:

/s/ Ming-Hsien Lin

 

 

 

Name: Ming-Hien Lin

 

 

Title: SVP and General Manager

 

 

 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Chang Hwa Commercial Bank, Ltd.

 

685 Third Avenue

 

29th Floor

 

New York, New York 10017

 

Attn: Melody Tsou

 

Telephone:

(212) 651-9770 ext. 28

 

Telecopy:

(212) 651-9785

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

CHEVY CHASE BANK, FSB

 

 

 

 

 

By:

/s/ Ronald Huffman

 

 

 

Name: Ronald Huffman

 

 

Title: Vice President

 

 

 

Commitment Amount:

 

 

 

$20,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Chevy Chase Bank

 

7501 Wisconsin Avenue

 

12th Floor

 

Bethesda, Maryland 20814

 

Attn: Ronald Huffman

 

Telephone:

(240) 497-7767

 

Telecopy:

(240) 497-7714

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

 

/s/ Michael W. Edwards

 

 

 

Name: Michael W. Edwards

 

 

Title: Senior Vice President

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of America, N.A.

 

231 S. LaSalle Street, 10th Floor

 

Mail Code: IL 1-231-10-35

 

Chicago, Illinois 60604

 

Attn: Cheryl Sneor

 

Telephone:

(312) 828-5215

 

Telecopy:

(312) 974-4970

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

BANK HAPOALIM B.M.

 

 

 

 

 

By:

 

/s/ Marc Bosc

 

 

 

Name: Marc Bosc

 

 

Title: Vice President

 

 

 

 

By:

 

/s/ Laura Anne Raffa

 

 

 

Name: Laura Anne Raffa

 

 

Title: Executive Vice President & Corporate Manager

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank Hapoalim B.M.

 

1177 Avenue of the Americas

 

New York, New York 10036

 

Attn: Marc Bosc

 

Telephone:

(212) 782-2181

 

Telecopy:

(212) 782-2382

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

EASTERN BANK

 

 

 

 

 

 

 

By:

 

/s/ Douglas M. Smith

 

 

 

Name: Douglas M. Smith

 

 

Title: Vice President

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Eastern Bank

 

265 Franklin Street

 

Boston, Massachusetts 02110

 

 

 

Attn: Douglas M. Smith

 

Telephone:

(617) 897-1065

 

Telecopy:

(617) 897-1093

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

NATIONAL BANK OF EGYPT NEW YORK BRANCH

 

 

 

By:

 

/s/ Hassan Eissa / Rami El-Rifai

 

 

 

Name: Hassan Eissa / Rami El-Rifai

 

 

Title: General Manager / Vice President

 

 

 

 

Commitment Amount:

 

 

 

$15,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

National Bank of Egypt New York Branch

 

40 East 52nd Street

 

New York, New York 10022

 

Attn: Rami El-Rifai

 

Telephone:

(212) 326-8105

 

Telecopy:

(212) 326-8111

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

BANK OF CHINA, NEW YORK

 

 

 

 

 

 

 

By:

 

/s/ William W. Smith

 

 

 

Name: William W. Smith

 

 

Title: Deputy General Manager

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of China, New York

 

410 Madison Avenue

 

New York, New York 10017

 

Attn: David Hoang

 

Telephone:

(212) 935-3101 ext. 229

 

Telecopy:

(212) 308-4993

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

By:

 

/s/ Daniel R. Ouellette

 

 

 

Name: Daniel R. Ouellette

 

 

Title: SVP

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Citizens Bank of Massachusetts

 

28 State Street

 

14th Floor

 

Boston, Massachusetts 02109

 

Attn: Daniel Ouellette

 

Telephone:

(617) 725-5602

 

Telecopy:

(617) 725-5695

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

CREDIT SUISSE FIRST BOSTON, ACTING THROUGH
ITS CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

 

/s/ Bill O’Daly / Cassandra Droogan

 

 

 

Name: Bill O’Daly / Cassandra Droogan

 

 

Title: Director / Associate

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Credit Suisse First Boston

 

Eleven Madison Avenue

 

New York, New York 10010

 

Attn: William O’Daly

 

Telephone:

(212) 325-1986

 

Telecopy:

(212) 743-2254

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

 

 

By:

 

/s/ Ronald C. M. Chang

 

 

 

Name: Ronald C. M. Chang

 

 

Title: Vice President

 

 

 

 

Commitment Amount:

 

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

First Hawaiian Bank

 

999 Bishop Street

 

11th Floor

 

Honolulu, Hawaii 96813

 

Attn: Ronald C. M. Chang

 

Telephone:

(808) 525-5194

 

Telecopy:

(808) 525-6372

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF
IRELAND

 

 

 

 

 

 

 

By:

 

/s/ Conor Linehan / Fiona Smith

 

 

 

Name: Conor Linehan / Fiona Smith

 

 

Title: Authorised Signatory / Authorised Signatory

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Bank of Ireland International Finance Limited

 

La Touche House, P.O. Box 3267

 

International Financial Services Centre

 

Custom House Docks, Dublin 1, Ireland

 

Attn: Philip Allen

 

Telephone:

353-1-611-5406

 

Telecopy:

353-1-829-0129

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Amended and Restated Credit Agreement dated as of

January 25, 2005 with HRPT Properties Trust]

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

 

 

By:

 

/s/ Louis Alder

 

 

 

Name: Louis Alder

 

 

Title: Director

 

 

 

 

Commitment Amount:

 

 

 

$10,000,000

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

Merrill Lynch Bank USA

 

15 W. South Temple

 

Suite 300

 

Salt Lake City, Utah 84101

 

Attn: David Millett

 

Telephone:

(801) 526-8312

 

Telecopy:

(801) 933-8641

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

1735 Market Street Properties Trust

4 Maguire Road Realty Trust

47 Harvard Street Real Estate Trust

Blue Dog Properties Trust

Candler Associates, L.L.C.

Candler Property Trust

Causeway Holdings, Inc.

First Associates LLC

Fourth and Roma Property Trust

Hawaii 2x5 O Properties Trust

Health and Retirement Properties International, Inc.

HH Hub Properties LLC

Higgins Properties LLC

HRP GP, LLC

HRPT Medical Buildings Realty Trust

HRPT Memphis LLC

Hub Acquisition Trust

HUB BD Mixed Sec. Properties, L.P.

Hub LA Limited Partnership

Hub LA Properties Trust

Hub Management, Inc.

Hub MA Realty Trust

Hub Properties GA LLC

Hub Properties Trust

Hub Realty College Park I, LLC

Hub Realty College Park, Inc.

Hub Realty Funding, Inc.

Hub Realty Golden, Inc.

Hub Realty Kansas City, Inc.

Hub RI Properties Trust

Hub Woodmont Investment Trust

Hub Woodmont Limited Liability Company

Indemnity Collection Corporation

LTMAC Properties LLC

Masters Properties LLC

MOB Realty Trust

Nine Penn Center Associates, L.P.

Nine Penn Center Properties Trust

Orville Properties LLC

Park San Antonio Properties Trust

Putnam Place Realty Trust

Research Park Properties Trust

 

--------------------------------------------------------------------------------


 

RFRI Properties LLC

Ridge Lake Properties LLC

Robin 1 Properties LLC

Rosedale Properties Trust

Tanaka Properties LLC

Tedcal Properties LLC

TSM Properties LLC

University Avenue Realty Trust

Z&A Properties LLC

 

2

--------------------------------------------------------------------------------


 

[The following schedules have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:]

 

SCHEDULE 6.1.(b)                       Ownership Structure

SCHEDULE 6.1.(f)                        Title to Properties; Liens

SCHEDULE 6.1.(g)                       Indebtedness and Guaranties

SCHEDULE 6.1.(h)                       Material Contracts

SCHEDULE 6.1.(i)                        Litigation

SCHEDULE 6.1.(k)                       Financial Statements

SCHEDULE 6.1.(y)                       List of Unencumbered Assets and
Unencumbered Mortgage Notes

SCHEDULE 9.4.                            Existing Investments

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ALTERNATE CURRENCY NOTE

 

 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
January      , 2005

 

FOR VALUE RECEIVED, the undersigned, HRPT PROPERTIES TRUST, a Maryland real
estate investment trust (the “Borrower”), hereby promises to pay to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION (the “Alternate Currency Lender”), in care
of Wachovia Bank, National Association, London Branch, at its address at 3
Bishopsgate, London 3C2N 3AB, or such other financial institution designated by
the Agent to act as the Agent’s Correspondent or at such other address as may be
specified in writing by the Agent to the Borrower, the aggregate unpaid
principal amount of Alternate Currency Loans made by the Alternate Currency
Lender to the Borrower under the Credit Agreement (as herein defined), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, in the currencies, at
the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Alternate Currency Loan made by the Alternate Currency
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Alternate Currency Lender on its books and,
prior to any transfer of this Note, endorsed by the Alternate Currency Lender on
the schedule attached hereto or any continuation thereof, provided that the
failure of the Alternate Currency Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Alternate Currency Loans made by the Alternate Currency Lender.

 

This Note is the Alternate Currency Note referred to in the Amended and Restated
Credit Agreement dated as of January    , 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Alternate Currency
Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Alternate Currency Lender to any Person.

 

A-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Alternate
Currency Note under seal as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of              , 200  (the
“Agreement”) by and among                         (the “Assignor”),
                               (the “Assignee”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of January       , 2005 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
HRPT Properties Trust (the “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)                                  Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by the Assignee to the
Assignor pursuant to Section 2 of this Agreement, effective as of              ,
200    (the “Assignment Date”), the Assignor hereby irrevocably sells, transfers
and assigns to the Assignee, without recourse, a $                 interest
(such interest being the “Assigned Commitment”) in and to the Assignor’s
Commitment and all of the other rights and obligations of the Assignor under the
Credit Agreement, the Assignor’s Revolving Note and the other Loan Documents
(representing         % in respect of the aggregate amount of all Lenders’
Commitments), including without limitation, a principal amount of outstanding
Revolving Loans equal to $            and all voting rights of the Assignor
associated with the Assigned Commitment, all rights to receive interest on such
amount of Revolving Loans and all commitment and other Fees with respect to the
Assigned Commitment and other rights of the Assignor under the Credit Agreement
and the other Loan Documents with respect to the Assigned Commitment.  The
Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor as a Lender with respect to the Assigned Commitment,
which obligations shall include, but shall not be limited to, the obligation to
make Revolving Loans to the Borrower with respect to the Assigned Commitment,
the obligation to pay the Agent amounts due in respect of draws under Letters of
Credit as required under Section 2.4.(i) of the Credit Agreement and the
obligation to indemnify the Agent as

 

B-1

--------------------------------------------------------------------------------


 

provided in the Credit Agreement (the foregoing enumerated obligations, together
with all other similar obligations more particularly set forth in the Credit
Agreement and the other Loan Documents, shall be referred to hereinafter,
collectively, as the “Assigned Obligations”).  The Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

 

(b)                                 The assignment by the Assignor to the
Assignee hereunder is without recourse to the Assignor.  The Assignee makes and
confirms to the Agent, the Assignor, and the other Lenders all of the
representations, warranties and covenants of a Lender under Article XI. of the
Credit Agreement.  Not in limitation of the foregoing, the Assignee acknowledges
and agrees that, except as set forth in Section 4 below, the Assignor is making
no representations or warranties with respect to, and the Assignee hereby
releases and discharges the Assignor for any responsibility or liability for:
(i) the present or future solvency or financial condition of the Borrower, any
Subsidiary or any other Loan Party, (ii) any representations, warranties,
statements or information made or furnished by the Borrower, any Subsidiary or
any other Loan Party in connection with the Credit Agreement or otherwise,
(iii) the validity, efficacy, sufficiency, or enforceability of the Credit
Agreement, any other Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrower or any other Loan Party of any obligation under the
Credit Agreement or any other Loan Document to which it is a party.  Further,
the Assignee acknowledges that it has, independently and without reliance upon
the Agent, or on any affiliate or subsidiary thereof, the Assignor or any other
Lender and based on the financial statements supplied by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to become a Lender under the Credit Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

B-2

--------------------------------------------------------------------------------


 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $                , and (ii) the
outstanding balance of Revolving Loans owing to the Assignor (without reduction
by any assignments thereof which have not yet become effective) is
$                            ; and (b) it is the legal and beneficial owner of
the Assigned Commitment which is free and clear of any adverse claim created by
the Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement and (ii)  an Eligible Assignee; (b) confirms that to the
extent it is not already a Lender and has so requested, it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered in connection therewith or pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that if it
is not already a Lender and to the extend of the assigned interest, it will
become a party to and shall be bound by the Credit Agreement and the other Loan
Documents to which the other Lenders are a party on the Assignment Date and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Lender with respect to the Assigned Commitment.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note.  Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and

 

B-3

--------------------------------------------------------------------------------


 

delivered by each of the Assignor, the Assignee, the Agent, and if required
under Section 12.5.(d) of the Credit Agreement, the Borrower, and (b) the
payment to the Assignor of the amounts, if any, owing by the Assignee pursuant
to Section 2 hereof and (c) the payment to the Agent of the amounts, if any,
owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement with respect to
the Assigned Commitment and, to the extent thereof, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Commitment, relinquish its rights (except as otherwise provided in
Section 12.10. of the Credit Agreement) and be released from its obligations
under the Credit Agreement; provided, however, that if the Assignor does not
assign its entire interest under the Loan Documents, it shall remain a Lender
entitled to all of the benefits and subject to all of the obligations thereunder
with respect to its retained Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d)

 

Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Commitment equal
to the Assigned Commitment.  The Borrower agrees that the Assignee shall have
all of the rights and remedies of a Lender under the Credit Agreement and the
other Loan Documents with respect to the Assigned Commitment, including, but not
limited to, the right of a Lender to receive payments of principal and interest

 

B-4

--------------------------------------------------------------------------------


 

with respect to the Assigned Obligations, and to the Revolving Loans made by the
Lenders after the date hereof and to receive the commitment fee and other Fees
payable to the Lenders as provided in the Credit Agreement.  The Borrower
further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee (and if necessary the Assignor) Notes as required by
Section 12.5.(d) of the Credit Agreement.  Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrower such Assignor’s Notes, for reissue to the extent appropriate, if
any.

 

[Signatures on Following Pages]

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

 

ASSIGNOR:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

AGENT:

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Include signature of the Borrower only
if required under Section 12.5.(d) of
the Credit Agreement]

Agreed and consented to as of the

date first written above.

 

BORROWER:

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Information Concerning the Assignee

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of January    , 2005, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain that certain Amended and Restated Credit Agreement dated as
of January    , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), the Agent, and the other parties
thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in each Guarantor;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to the Alternate Currency
Lender, the Swingline Lender, any other Lender or the Agent under or in
connection

 

C-1

--------------------------------------------------------------------------------


 

with the Credit Agreement and any other Loan Document, including without
limitation, the repayment of all principal of the Revolving Loans, Alternate
Currency Loans, Swingline Loans and the Reimbursement Obligations, and the
payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders or the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)                                  (i) any change in the amount, interest rate
or due date or other term of any of the Guarantied Obligations, (ii) any change
in the time, place or manner of payment of all or any portion of the Guarantied
Obligations, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the Guarantied Obligations or
any other instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any of the other Loan Documents, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

C-2

--------------------------------------------------------------------------------


 

(c)                                  any furnishing to the Agent or the Lenders
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

 

(d)                                 any settlement or compromise of any of the
Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

(e)                                  any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to such Guarantor, the Borrower, any other Loan Party or any other
Person, or any action taken with respect to this Guaranty by any trustee or
receiver, or by any court, in any such proceeding;

 

(f)                                    any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
such Guarantor’s subrogation rights, if any, against the Borrower to recover
payments made under this Guaranty;

 

(g)                                 any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations;

 

(h)                                 any application of sums paid by the
Borrower, any other Guarantor or any other Person with respect to the
liabilities of the Borrower to the Agent or the Lenders, regardless of what
liabilities of the Borrower remain unpaid;

 

(i)                                     any defect, limitation or insufficiency
in the borrowing powers of the Borrower or in the exercise thereof; or

 

(j)                                     any other circumstance which might
otherwise constitute a defense available to, or a discharge of, a Guarantor
hereunder (other than indefeasible payment in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

C-3

--------------------------------------------------------------------------------


 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms

 

C-4

--------------------------------------------------------------------------------


 

of the Credit Agreement or to be held by the Agent as collateral security for
any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender, or any
affiliate of the Agent or such Lender, to or for the credit or the account of
such Guarantor against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or

 

C-5

--------------------------------------------------------------------------------


 

unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) shall be determined
in any such Proceeding are referred to as the “Avoidance Provisions”. 
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the Lenders shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 EACH OF THE GUARANTORS, THE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN

 

C-6

--------------------------------------------------------------------------------


 

DISTRICT OF NEW YORK OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN
NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS.  EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE
TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein.  The failure of the Agent or any Lender to maintain such books and
accounts shall not in any way relieve or discharge any Guarantor of any of its
obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

C-7

--------------------------------------------------------------------------------


 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder.  Each Guarantor hereby consents
to the delivery by the Agent or any Lender to any Assignee or Participant (or
any prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its rights or obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

C-8

--------------------------------------------------------------------------------


 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents.  Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

 

Section 30.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

C-9

--------------------------------------------------------------------------------


 

(b)                                 Terms not otherwise defined herein are used
herein with the respective meanings given them in the Credit Agreement.

 

[Signatures on Next Page]

 

C-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[SIGNATURE BLOCKS FOR

GUARANTORS]

 

C-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of           ,          , executed and
delivered by                         , a                         (the “New
Subsidiary”), in favor of (a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Amended and
Restated Credit Agreement dated as of January   , 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among HRPT Properties Trust (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make available to the Borrower certain financial accommodations on the terms
and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;

 

WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent and the
Lenders through their collective efforts;

 

WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Subsidiary is willing to guarantee the Borrower’s
obligations to the Agent and the Lenders on the terms and conditions contained
herein; and

 

WHEREAS, the New Subsidiary’s execution and delivery of this Agreement is a
condition to the Agent and the Lenders continuing to make such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:

 

Section 1.  Accession to Guaranty.  The New Subsidiary hereby agrees that it is
a “Guarantor” under that certain Guaranty dated as of January   , 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Subsidiary
hereby:

 

C-12

--------------------------------------------------------------------------------


 

(a)                                  irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Agent and the Lenders as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

C-13

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

c/o HRPT Properties Trust

 

400 Centre Street

 

Newton, Massachusetts 02458

 

Attention: Treasurer

 

Telecopy Number:

(617) 332-2261

 

Telephone Number:

(617) 332-3990

 

 

Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

C-14

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF ALTERNATE CURRENCY LOAN

 

                , 200  

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attention:  David M. Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January   , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.2.(b) of the
Credit Agreement, the Borrower hereby requests that the Alternate Currency
Lender make an Alternate Currency Loan to the Borrower in an amount equal to:

 

€                        

£                         

CA$                    

 

2.                                       The Borrower requests that such
Alternate Currency Loan be made available to the Borrower on                  ,
200  

 

3.                                       The Borrower hereby requests that such
Alternate Currency Loan have an initial Interest Period for a duration of:

 

 

[Check one box only]

o

7 days

 

 

o

1 month

 

 

o

3 months

 

 

o

6 months

 

 

o

12 months (if available)

 

 

4.                                       The Borrower requests that the proceeds
of such Alternate Currency Loan be made available to the Borrower by
                                       .

 

D-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Alternate Currency Loan
and after giving effect thereto, (a) the proceeds of such Alternate Currency
Loan are to be used for purposes permitted under Section 7.8. of the Credit
Agreement, (b) no Default or Event of Default exists or shall exist, and (c) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.  In addition,
the Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Alternate Currency Loan contained in Article V. of the
Credit Agreement will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Alternate Currency
Loan is made.

 

If notice of the requested Alternate Currency Loan was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Alternate Currency Loan as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF BORROWING

 

                  , 200  

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attention:  David M. Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January   , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate principal amount equal to
$                              .

 

2.                                       The Borrower requests that such
Revolving Loans be made available to the Borrower on                       ,
200  .

 

3.                                       The Borrower hereby requests that the
requested Revolving Loans all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

[Check one box only]

o

7 days

 

 

o

1 month

 

 

o

3 months

 

 

o

6 months

 

 

o

12 months (if available)

 

 

4.                                       The Borrower requests that the proceeds
of this borrowing of Revolving Loans be made available to the Borrower by
                              .

 

E-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) the proceeds of such Revolving Loans are to be
used for purposes permitted under Section 7.8. of the Credit Agreement, (b) no
Default or Event of Default exists or will exist, and (c) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement.  In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF CONTINUATION

 

              , 200  

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attention:  David M. Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January    , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans or of an Alternate Currency Loan (as
indicated below) under the Credit Agreement, and in that connection sets forth
below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

1.                                       The Loan(s) subject to such
Continuation is (are):

 

o                                    Revolving Loans

o                                    An Alternate Currency Loan

 

2.                                       The proposed date of such Continuation
is                      ,          .

 

3.                                       The aggregate principal amount of such
Loan(s) subject to the requested Continuation is                          and
was originally borrowed by the Borrower on                           , 200  .

 

4.                                       The portion of such principal amount
subject to such Continuation is                                        .

 

5.                                       The current Interest Period for Loan(s)
subject to such Continuation ends on                                        ,
200  .

 

F-1

--------------------------------------------------------------------------------


 

6.                                       The duration of the new Interest Period
for such Loan(s) or portion thereof subject to such Continuation is:

 

 

[Check one box only]

o

7 days

 

 

o

1 month

 

 

o

3 months

 

 

o

6 months

 

 

o

12 months (if available)

 

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF CONVERSION

 

            , 200  

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attention:  David M. Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January   , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Revolving Loans of one Type into Revolving Loans
of another Type under the Credit Agreement, and in that connection sets forth
below the information relating to such Conversion as required by such Section of
the Credit Agreement:

 

1.                                       The proposed date of such Conversion is
                          , 200  .

 

2.                                       The Revolving Loans to be Converted
pursuant hereto are currently:

 

 

[Check one box only]

o

Base Rate Loans

 

 

 

o

LIBOR Loans

 

 

 

3.                                       The aggregate principal amount of
Revolving Loans subject to the requested Conversion is $                     
and was originally borrowed by the Borrower on                        , 200  .

 

4.                                       The portion of such principal amount
subject to such Conversion is $                              .

 

G-1

--------------------------------------------------------------------------------


 

5.                                       The amount of such Revolving Loans to
be so Converted is to be converted into Revolving Loans of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

[Check one box only]

o

7 days

 

 

o

1 month

 

 

o

3 months

 

 

o

6 months

 

 

o

12 months (if available)

 

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

              ,        

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

Attention:  David M. Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January   , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.                                       Pursuant to Section 2.3.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to
$                             .

 

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 200  .

 

3.                                       The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by              .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Swingline Loan, and after
giving effect thereto, (a) the proceeds of such Swingline Loan are to be used
for purposes permitted under Section 7.8. of the Credit Agreement, (b) no
Default or Event of Default exists or will exist, and (c) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement.  In addition, the Borrower certifies to
the Agent and the Lenders that all conditions to the making of the requested
Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

 

H-1

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SWINGLINE NOTE

 

$50,000,000.00

 

January     , 2005

 

FOR VALUE RECEIVED, the undersigned, HRPT PROPERTIES TRUST, a Maryland real
estate investment trust (the “Borrower”), hereby promises to pay to the order of
WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) at its address at
301 South College Street, NC0172, Charlotte, North Carolina 28288, or at such
other address as may be specified in writing by the Swingline Lender to the
Borrower, the principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00)
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Swingline Loans made by the Swingline Lender to the Borrower under the Credit
Agreement), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of January     , 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder.  Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Swingline Lender to any Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

I-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF REVOLVING NOTE

 

$                    

 

 

January     , 2005

 

FOR VALUE RECEIVED, the undersigned, HRPT PROPERTIES TRUST, a Maryland real
estate investment trust (the “Borrower”), hereby promises to pay to the order
of                    (the “Lender”), in care of Wachovia Bank, National
Association, as Agent (the “Agent”) at 301 South College Street, NC0172,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum
of                    AND     /100 DOLLARS ($               ) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of January     , 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

J-1

--------------------------------------------------------------------------------


 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

 

HRPT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

J-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of
Loan

 

Principal
Amount of
Loan

 

Interest
Rate

 

Maturity
Date

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

               , 200  

 

Wachovia Bank, National Association,
as Agent

301 South College Street, NC0172

Charlotte, North Carolina 28288

 

Each of the Lenders Party to the Credit
Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January     , 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among HRPT Properties Trust
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)                                  The undersigned is
the                    of the Borrower.

 

(2)                                  The undersigned has examined the books and
records of the Borrower and has conducted such other examinations and
investigations as are reasonably necessary to provide this Compliance
Certificate.

 

(3)                                  No Default or Event of Default exists [if
such is not the case, specify such Default or Event of Default and its nature,
when it occurred and whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure].

 

(4)                                  The representations and warranties made or
deemed made by the Borrower and the other Loan Parties in the Loan Documents to
which any is a party, are true and correct in all material respects on and as of
the date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement.

 

K-1

--------------------------------------------------------------------------------


 

(5)                                  Attached hereto as Schedule 1 are
reasonably detailed calculations establishing whether or not the Borrower and
its Subsidiaries were in compliance with the covenants contained in
Sections 9.1. through 9.3. and 9.6. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

K-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

K-3

--------------------------------------------------------------------------------